 In theMatter of NATIONAL SILVER COMPANYandWHOLFSALE & WARE-HOUSE WORKERSUNION,LOCAL65, C. I. O.Case No. C-2558-Decided June 161 19VDECISIONANDORDERport in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportannexed hereto,.Exceptions to the Intermediate Report andbriefs in support of the exceptions were thereafter filed by therespondent and the Fourth Association.The Board has consideredthe rulings made by the Trial Examiner at the hearing and finds thatno prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report,,the exceptionsand briefs, and the entire record in the case, and hereby sustains theexceptions to the extent indicated below. In all other respects theBoard hereby adopts the findings, conclusions, and recommendationsmade by the Trial Examiner.1.The Trial Examiner has found that the respondent dominatedand interfered with the administration of, and contributed supportto, each of the four Associations, in violation of Sections 8 (1) and(2) of the Act. Insofar as this finding applies to the First Associa-tion, we agree with the Trial Examiner and hereby affirm and adopthis finding?But we are not fully satisfied that the Second, Third,and Fourth Associations were heirs to the infirmities of the First As-sociation.Rather, we believe that the respondent wiped the slateclean by posting its notice,of July 9, 1940, disestablishing the FirstAssociation as the bargaining representative of its employees.Wedo not believe that the circumstances under which the Second Associa-i Since, as we point out below, the First Association was disestablished by the respondentin July 1940, our Order herein will not include any provision based on the respondent'sdomination and support of the First Association.50 N. L. R. B., No. -84.570 NATIONAL SILVER COMPANY571,tion was -formed involved domination or support, within the mean-ing of Section 8 (2) of the Act.We are of the opinion, however,and we find that the respondent rendered assistance to the ThirdAssociation at a time when the Union, a rival labor organization, hadapprised the respondent of its claim to represent the respondent's,employees for collective bargaining purposes.Thus, the respondentexpressed its strong hostility to the Union and isolated Berkowitz,one of the Union's most active members, from her fellow employeesduring the height of the Union's organizational campaign, while atapproximately the same time the respondent accepted, without ques-tion the Third Association's claim to majority standing and hastilygranted that organization recognition and a contract including, amongits terms, substantial wage increases. ' Although we are not fullysatisfied that the respondent's conduct in connection with the ThirdAssociation constituted domination or support within the meaning ofSection 8 (2) of the Act, and we hereby set aside the Trial Exam-iner's finding to this effect, we believe and find that the above andother conduct, described in the Intermediate Report constituted-assistance to the Third Association, and interference, restraint, andcoercion, within the meaning of Section 8 (1) of the Act. In view ofthis unlawful assistance to the Third Association we find that therespondent's employees, in selecting the Third Association and itssuccessor, the Fourth Association, as their representatives, were notacting with the complete freedom of choice which the Act contem-plates.Accordingly we shall order the respondent to withdraw andwithhold recognition from the Fourth Association as the representa-tive of any of its employees for the purposes of collective bargaining,until such time as the Association may be certified as their representa-tive by the Board.2We further find that the contract entered into be-tween the respondent and the Third Association was unlawful,3 andthat the subsequent contract executed on June 15, 1942, with theFourth Association, successor to both the Second and Third Associa-tion, is equally invalid, since these contracts perpetuate the respond-ent's unlawful assistance to the Association.We shall therefore orderthe respondent to cease giving effect to the contract of June 15, 1942,as well as to any extension, modification, renewal, or supplementthereof, or to any superseding contract with the Fourth Association,or any successor to that organization,, which may now be in force.Nothing in our Order shall be interpreted, however, to require therespondent to vary the wages, rates of pay, hours, and other substan-'tive features of its relations with its employees which the respondent2CfMatterof Heather Handkerchief Works,Inc ,47 N.L. R. B. 800;Matter of WayneWorks,47 N. L.R. B., No. 184;Matter of Interstate Folding Bow Company,47 N. L R B.1192.8This contract expired,July 1, 1942. 572DECISIONS OF NATION"AL' LABOR RELATIONS,BOARDmay, have established pursuant to these contracts, as extended,renewed, modified, supplemented, or superseded.,2.The Trial Examiner has found that the respondent refused tobargain collectively with the Union as the exclusive representative ofits employees in an appropriate bargaining unit, within the meaningof Section 8 (5) of the Act., We do not believe that the record sup=We are not entirelyconvinced by the record that the Union represented a majority of theresponde'.it's employees in an appropriate bargaining unit at thecritical dates on which it sought to bargain with the respondent.Moreover, we do not agree with the Trial Examiner's evaluation of theevidence concerning the bargaining conferences between the Unionand the respondent.We find that'at the June 26, 1941, conference the'Union agreed to show its membership cards to counsel for the respond-ent in order to satisfy the respondent's asserted doubt as to the Union'smajority, but that thereafter the Union at least twice, failed andrefused to present its cards and never, so far as the record shows,displayed a willingness to comply with its undertaking.4We furtherfind that the Union at the July 1, 1941, conference and thereafter sug-gested as appropriate a unit different from that originally proposedby it and from the one found herein to be appropriate, and that therespondent did not agree that ' this suggested unit was appropriate.Under the circumstances, we do not believe that the record establishesa refusal by the respondent to bargain collectively with the Union, andwe shall dismiss the complaint insofar as it alleges violation of Section8 (5) of the Act.ORDERUpon the basis of the above findings of fact and the entire record inthe case, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that therespondent, National Silver Company, New York City; and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Recognizing or in any manner dealing with National SilverEmployees Association (Fourth Association), or any successor thereto,as the representative of any of its employees for the purpose of collec-tive bargaining with respect to grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment,unless and until said organization shall have been certified by the Boardas the representative of its-employees;(b)Giving effect to the contract of June 15, 1942, with NationalSilver Employees Association (Fourth Association), or to any modifi* Cf.Matter of Huch Leather Company,11 N. L. R. B.394, 401. NATIONAL SILVER COMPANY573cation, supplement, extension, or renewal thereof, or to any othercontract made with said organization, or any successor thereto;(c) In any other manner interfering with, restraining, or coercingits employeesin the exercise of the right to self-organization, to form,join,or assistlabor organizations, to bargain collectively throughrepresentatives, of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act :(a)Withdraw and withhold recognition from National SilverEmployees Association (Fourth Association), or any successor thereto,as the representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment,unlessand until said organization shall have been certified by theBoard as the representative of the employees;(b)Post immediately in conspicuous places on every floor of itsNew York City plant, and maintain for a period of at least sixty (60)consecutive daysfromthe date of posting, notices to its employeesstating: (1) that the respondent-will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a), (b), and(c), of this Order;and (2) that the respondent will take the affirmativeactionset forth in-paragraphs 2 (a) and (b) of this Order;(c)Notify the Regional Director for the Second Region (New YorkCity) in writing within ten (10) days from the date of this Orderwhat steps the respondent has taken to comply herewith.AND IT IS HEREBYFURTHER ORDEREDthat the complaint be, and ithereby is, dismissed,insofar asit alleges: (1) that the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act, with respect to the Second, Third,and Fourth Associations; and (2) that the respondent has engaged- inand is engaging in unfair labor practices, within the meaning ofSection 8 (5) of the Act.INTERMEDIATE REPORTMr. Jack DavisandMr. Vincent M. Rotolo,for the Board.Brill, Bergenfeld & Brill, by Mr. Abrah&m, Brill,andMr. Frank F. Bergen feld,of New York City, for the respondent.Mr. Max Ehrlich,of New York City, for the intervenor.Mr. David LivingstonandMr. Jay Tabb,of New York City, for the Unidn.STATEMENT OF THE CASEUpon a fourth amended charge duly filed on August 5, 1942, by Wholesale &Warehouse Workers Union, Local 65, C. I. 0., herein called the Union, the NationalLabor Relations Board, herein called the Board,, by its Regional Director for the1 574 ' DIEC'ISJ01I'S OF NATIONAL LABOR RELATIONS BOARD'Second Region (New York City), issued its complaint dated December 15, 1942,against National Silver Company, a corporation, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair labor'practices within the meaning of Section 8 (1), (2), and (5) and Section 2 ;(6);and (7) of the National Labor Relations Act, 49.Stat. 449, herein called the Act.Copies of the complaint and notice of hearing were duly served upon the respondent,the Union, the National Silver Employees Association, herein called the FourthAssociation, and employees of National Silver Company, herein called the ThirdAssociation.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent: (1) from July 1941 to date vilified and disparaged theUnion, interrogated its employees concerning their union affiliations, urged and,threatened its employees to assist or become members of the Third and FourthAssociations, and offered wage increases to its employees in July 1941 to dis-courage membership in the Union and to encourage membership in or assistanceto the Third Association; (2) since June 1937 formed and sponsored The NationalSilver Company Employees' Association, herein called the First Association,National Silver Employees' Association, herein,called the Second. Assoc! ation,' theThird Association, and the Fourth Association; and from'1937 to date dominated,assisted, contributed to the Support of, and interfered with the administrationof, each of the four associations ; (3) on and after June 26, 1941, refused to bargaincollectively with the Union as the exclusive bargaining representative of all of the,"inside" employees of the respondent employed at its New York plant, exclusiveof buyers, assistant buyers, salesmen, executives and supervisory employees,alleged to constitute, an appropriateunit..On December 22, 1942, the respondent filed its answer denying the commissionof any unfair labor practices.Pursuant to notice, a hearing was held at New York City, from January 11 toFebruary 4, 1943, before Will Maslow, the undersigned Trial Examiner duly desig-nated by the Chief Trial Examiner.At the commencement of the hearing theTrial Examiner granted a motion to intervene filed by the Fourth Association.The answer of the Fourth Association denied that it had been formed or sponsoredby the respondent or that the respondent had dominated it, contributed to its sup-port, or interfered in. its'administration and likewise denied that it was the suc-cessor to the Third Association.A motion to intervene made by the attorney forthe Third Association, who was likewise the attorney for the Fourth Association,was denied by the Trial Examiner upon the statement of its counsel that it wasno longer in existence.'The Board, the respondent, and the Fourth Association were represented bycounsel and the Union by lay representatives ; all participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce, evidence bearing on the issues was afforded all partiesAt the closeof the Board's case and again at the close of the hearing, the attorneys for the'The names 'of the Second Association and the Fourth Association are identical exceptfor an apostrophe ; the complaint alleged that all four associations together comprised asingle labor organization, of in the alternative that each was a separate organization, theSecond having been successor to the First, the Third to the Second, and the Fourth to theThii d7During the hearing, the Trial Examiner granted a motion of the attorney for the Boardto amend the description of the alleged appropriate unit so that it likewise excluded headsof departments, assistants to heads of departments, and secretaries to officers or executives.The terms buyer and assistant buyer are synonymous, respectively, with head of departmentand assistant to head of department8 The attorney for the Fourth Association was, however, permitted by the Trial Examinerto offer evidence throughout the hearing as to each of the four associations. NATIONAL SILVER COMPANY575respondent and the intervenor moved to dismiss the complaint and variousparagraphs thereof.These motions were denied.At the close of the hearing, all parties moved to amend their respective pleadingsto conform to the evidence adduced with respect to "names and dates." Thesemotions were granted.All parties were afforded the opportunity to, argue orally before and to submitbriefs to the Trial Examiner.The attorney for the intervenor argued orally andwaived the filing of a brief.All other parties waived oral argument and the filingof briefs.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTITHEBUSINESSOF THE RESPONDENT'National Silver Company is a New York corporation engaged in the manu-facture and sale of cutlery, flatware, and related products.It operates manu-facturing plants in Taunton, Massachusetts, and in Brooklyn, New York, andmaintains its, principal office, showroom, and warehouse in New York City, here-inafter referred to as the New York plant. The annual sales of the respondentfrom its New York plant are about $3,500,000, about 80 percent of which isshipped by the respondent from its New York plant to points outside the Stateof New York. The respondent purchases annually from $2,625,000 to$2,800,000of various products, about 10 percent of which is shipped to the New York plantfrom points outside the State of New York. It sells at wholesale only.II.THE ORGANIZATIONSINVOLVEDWholesale & Warehouse Workers Union, Local 65, C. I. 0, and National SilverEmployees Association, are each labor organizations admitting to membershipemployees of the respondent.The National Silver Company Employees' Asso-ciation,National Silver Employees' Association, and, Employees of NationalSilver Company were eachlabor organizations.-IIITHE UNFAIR LABOR PRACTICESA. Domination of and interference with the formationand adininistiation of theFirst, Second, Third, and Fourth Associations1.The First AssociationIn June 1937, employee Edward- Wolman, an adjustment clerk, who was alsoknown as head of the respondent's adjustment department, asked permission ofSamuel E Bernstein, president of the respondent, to conduct a meeting of em-ployees in the shipping room fifteen minutes before their regular quitting time.Wolman told Bernstein that he and a number of other employees wished to forman organization for their mutual benefit.Permission was granted and the meet-ing was held in the shipping roomWolman addressed the employees, told themthat "in view of the current headlines and conditions" there was a probabilityof affiliation with outside labor organizations, and suggested instead "that w°could have our organization ourselves." ` Philip J. Bernstein, vice president of4The findings in this section are based upon a stipulation of the parties9The above findings are based on the testimony of Wolman,who at the time of the hear-ing was assistant to the personnel manager and admittedly a supervisory employee. 576DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe respondent and a"son of Samuel E. Bernstein,also spoke at the meetingabout the advantages of an "inside"organization'The group then decided tomeet again at a nearby hotel.IOn June 14, 1937, the meeting was held, a constitution adopted, and officerselected,Wolman being chosen president.The organization was named "TheNational Silver Company-Employees' Association" and dues were fixed at 25cents a month.On June 18, 1937, the grievance committee of the First Association submittedto the respondent a written list of wage and hour demands. The first sentencethereof read "On June 4th, the employees of this company congregated withyour approval and formed an association called `The National Silver CompanyEmployees' Association.' "On July 1, 1937, following several conferences withthe management a contract was signed between the respondent and the FirstAssociation.Other contracts were executed in 1938 and 1939.The First Association met monthly thereafter, announcements of the meet-ings being posted on the respondent's two bulletin boards, over the signature ofWolman.' The dues of the Association were collected in the shipping room byNathan Arstark, the head checker, hereinafter found to be a supervisory em-ployee.'His wife was treasurer of the Association and he was,a member of itsgrievance committee.'In November, 1937, employee Betty Phillips, treasurer of the Association, bor-rowed $25 from Bernard Bernstein, the assistant treasurer of the respondent anda son of S. E.Bernstein, in order to pay a deposit on a ballroom hired by theAssociation.Phillips explained to Bernstein that she did not have the $25, butexpected to collect Association dues soon to cover the loan.The loan was there-after repaid'The Association continued to function thereafter until the summer of 1940,Wolman being re-elected president each year.In the fall of 1939, the Union began to organize the respondent's employees andon March 21, 1940, filed a charge with the Bbard accusing the respondent ofthe illegal discharge of Aaron Weissman- and two other employees.On April30, 1940, an amended charge was filed which contained the additional accusationthat the First Association was a company-dominated union.On June 11, 1940, Wolman who was then president of the Association, reportedat a meeting of the Association his conferences with Wallace Miller, a field exam-inerof the Board who was investigating the charges filed by the Union.Accord-ing to the minutes of the Associatiton, which Wolman described as accurate, hereported the results of Miller's investigation and advised the group that "as1,8This finding is based upon a written statement signed in 1940 by employee SydneyBreindel.Breindel testified that all he recalled at present was that one of the Bernsteinbrothers spoke,but that if he had signed the statement,itwas true.Wolman testified hecould not remember any of the speakers.4Harry Greenberg,who supervised the respondent's labor relations until the end of 1940,testified he saw such notices on the bulletin boards and did not tear them off.HenryGessner, the respondent's general manager, who was also its personnel director,also sawsuch notices.8lnfra,page 21.8 The above finding is based on the testimony of Phillips and Bernard Bernstein.Theminutes of the Association for May 23,1940, also recite that the Association planned aboat ride on August 11, 1940, tickets being $1 each, and that "Bernard Bernstein offorded[offered?] to buy a block of one, we mean ten or twenty tickets for those who could notafford the price of admission"Bernard Bernstein denied any such offer stating that hehad bought a "group of tickets"for his personal friends,not employees.Although hisdenial is credited,the undersigned finds that such an offer was related at the meeting,without challenge or questioning by anyone present, which is symptomatic of the relation-ship between the respondent and the First Association.- NATIONAL SILVER COMPANY577,long as a majority- of members of the National SilverCompany [Employees' As-sociation]desire anemployees' association, they may dissolve thepresent one,and form anew association guarding against the ills which declaredthis one _illegal.",Wolman pointed out, however, that the respondent might not acceptMiller's findings and that a hearing would then be held.He also reported thatMiller had charged him with being a supervisory employee.The group then proceeded to elect members of a committee to negotiate a newcontract with the respodent and discussed the demands to be negotiated.'Between June 11 and August 25, 1940, at least three meetings of the Associa-tion were held, of which no minutes were taken. Sometime early in July at ameeting at which Wolman presided," and of which notice was given by thecustomary bulletin board notice, there was a discussion as to the future ofthe Association,Wolman having announced that the Association must disband.At the suggestion of employee Aaron Weissman, Esther Letz, a representativeof the Union, spoke.Following her remarks a committee was chosen to investigatethe Union.The committee appointed to investigate the Union met at the Union's officeand decided to call a meeting of the employees at the Union headquarters.Onthe same night as the scheduled meeting at the Union's office," a notice was, -however, posted on the respondent's bulletin board over Wolman's signatureannouncing a meeting of the Association at the regular meeting place, the CornishArms Hotel.About a week or two after the committee's appointment a second meeting washeld at which Wolman presided.The date of this meeting was fixed by Weiss-man, and the undersigned so finds, as July 15 or July 16, 1940.Notice of thismeeting was given by the customary bulletin board announcement.The mem-bers of the committee reported on their visit to the Union and then a votewas had by secret ballot, the voters being asked to mark their ballots "Asso-ciation" or "Local 65" The vote was in favor of the Association.Wolmanpresided at the opening of the meeting, but thereafter Fallick took over-the chair.On July 9, 1940, the respondent posted the following notice' on its bulletinboards, pursuant to an oral agreement with the Regional Officers of the Board:"NOTICE TO ALL EMPLOYEESNational Silver Company hereby notifies all employees that it will notnow or at any future time recognize the National Silver Company EmployeesAssociation as a representative of any of its employees for the purpose ofdealingwith the company concerning grievances, labor disputes, wages,10The undersigned finds it unnecessary to resolve the conflict in the testimony ofWolman and witnesses for the Board that Wolman had reported to the Association at theJune 11, 1940,meeting that all that had to be done was to change the name of theAssociation"Saul Fallick, a witness who was by no means friendly to the Board or the Union,testified that Wolman presided at these meetings until Fallick was elected president onAugust 25, 1940Wolman himself admitted that he had presided at a meeting after June11, 1940, for at least part of the session, but denied presiding thereafter.Weissmantestified thatWolman presided at two meetings after that of June 11, 1940.The under-signed accepts Weissman's testimony.17 This finding is based on the testimony of employees Ida Berkowitz and Fallick.33Wolman originally testified,during his examination by respondent's counsel,that hethought there were meetings of the First Association after the disestablishment notice wasposted.Two weeks later, when Wolman was recalled to the witness stand, he testifiedthat he could not say whether the first meeting after the June 11, 1940, meeting was heldbefore or after the disestablishment notice was posted.The undersigned credits hisoriginal testimony.' 578DECISIONS, OF. NATIONAL LABOR RELATIONS BOARDrates of pay, hours of employment or'other conditions of work, and )dis-establishes the National Silver Company Employees Association as suchrepresentative.National Silver Company will cease giving effect to the contract enteredinto July 1, 1939 between National Silver Company and the National SilverCompany Employees Association.National Silver Company recognizing 'the right of its employees to self-organization, to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National Labor RelationsAct, states that it and its officers and agents :(1)Will not in any manner interfere with, restrain or coerce its employeesin the exercise of the above rights.(2)Will not discourage membership in any labor organization by dis-couraging or threatening to discharge any of its employees for joining orassisting any labor organization.(3)Will not in any manner discriminateagainst anyof its employeesin regard to hire or tenure of employment or any term or condition ofemployment for joining or assisting any labor organization.Dated July -, 1940NATIONAL .SIEVES COMPANY,ByPersonnel Director.On July 16, 1940, Wolman closed out the account of the First Association, with-drawing $71.41.This money was spent on a dance conducted by the FirstAssociation shortly thereafter.Weissman testified, and the undersigned finds, that theWolman noticeannouncing the meeting of July 15 or July 16 and the respondent's notice of dis-establishment appeared together on the same board for a few days.-Between July 15 and July 20, 1940, upon General Manager Gessner's returnfrom his vacation, he called a conference of executives and told the group, thatthe "old Association" had been disestablished and that a "new Association" hadbeen formed. Credit Manager Greenberg testified that in addition Gessnerinstructed the executives that if they saw any notices on the respondent's bulle-tin boards, other than company notices, to remove them, and that they were notto discuss unions or associations with the,employees.142.The Second AssociationShortly after the meeting of July 15 or July 16, 1940, at which the employeesvoted in favor of an Association, another meeting was held at which an executiveor negotiating committee was chosen and empowered to draft a constitution.The executive committee was also directed to retain an attorney, HymanShendelman, a brother of one of the employees.On August 25, 1940, a meeting was held at which the constitution was adopted,Shendelman was introduced to the membership, and the following officerselected :President, Saul Fallick.Vice President,- Sara Smith.Secretary, Sydney Friend.Treasurer, Sylvia Wiener."14A similar conference was held and similar instructions given early in July, 1941.u Friend had been the last secretary of the First Association,Wiener,its last treasurer,and Smith, a member of its last negotiating committee. NATIONAL SILVER COMPANY' ..579,Wolman was nominated for the presidency at this meeting, but failed to winthe election:Arstark was another unsuccessful, candidate for president at this,election.Weissman, who had been elected a member of the negotiating committee atthe prior meeting, reported on his conferences with the respondent.A contractwas later signed with the Second Association on September 27, 1940.-On April 8, 1941, a meeting of the Second Association was held.The minutesrecite:"Sol [Saul Fallick?] brought up the question as to whether Nat Arstarkcould attend meetings without paying dues.Eddie Wolman said he felt muchthe same way, but because of his position he didn't know whether he is orshould be a member, although his interest still lies with the Association. Itwas decidedto investigate both these cases." 16Wolman had been promoted inJanuary 1941 to assist General Manager Gessner in personnel work, a positionwhich the respondent admitted was a supervisory one. -As such assistant hecould recommend the hiring and discharge of employees.Arstark was also asupervisory employee at this time.Wolman denied that he had been present at the meeting of April 8, 1941,claiming that he attended no meetings after he became a supervisory employee.He offered an "explanation" that the minutes merely reported a conversationwith him and not his physical presence and stated he had made the remarksattributed to him in a' private conversation with Arstark.Arstark, a witnesscalled by the respondent, denied, however, any such conversation and in addi-tionWeissman17 testified thatWolman was present at the April8meeting.The undersigned rejects Wolman's denials and finds that he attended the meet-ing of April 8, 1941, and there made the remarks attributed to him.In June 1941 the Association through its executive committee began to nego-tiate a new contract.The committee asked among other things for a 5-dayweek and a 20 percent wage increase,' but the respondent offered an increaseof only $1 a week to those earning less than $20 weekly and $2 increase tothose earning between $20 and $30 weekly.The committee, of which Weissmanwas a member, rejected the counterproposal and a third conference was sched-uled for, June 28, 1941, to receive the respondent's final proposal. 'On June 27,however, the respondent received the following telegram from the Union :June, 26, 1941A MAJORITY OF YOUR EMPLOYEES HAVE SELECTED OUR UNION AS ITS BARGAININGAGENT AND WE HAVE TODAY PETITIONED THE NATIONAL RELATION BOARD (Sic)FOB CERTIFICATION.A COMMITTEE OF YOUR EMPLOYEES TOGETHER WITH REPRE-SENTATIVE OF THE UNION WILL BE IN TO SEE YOU AT YOUR PLACE OF BUSINESSFRIDAY, JUNE 27, AT TWELVE NOON TO DISCUSS THIS MATTER.GeneralManager Gessner at once called in the executive committee of theAssociation and the telegram was read to them.Weissman told Gessner thatthe "contents of the telegram" were true and that in addition a majority of theexecutive committee now belonged to the Union.19 ,The committee then left.That day the respondent met with the Union's negotiating committee on whichwere several members of the executive committee of the Second Association.Further conferences with the Union were held on July 1, July 2, and July 8, 1941,ie The record does not disclose whether such an investigation was ever made.14The undersigned found Weissman to be a reliable, trustworthy witness, precise in hisstatements, clear-cut in his recollections, and frank in his demeanor.19No general wage increase had been provided by the 1937, 1938, or 1939 contracts.11Four of the six members of the executive committee were then on the Union's organiz-ing or negotiating committee.The oveiwhelming majority of the Union membership hadbeen recruited in June 1941.6 580DECISIONS OF NATIONAL "LABOR RELATIONS BOARDwhich are hereinafter described. 'On June 28, the negotiating committee of theSecond Association failed to attend the scheduled conference.3The Third AssociationShortly after the telegram of June 26,1941,was read to the executive com-mittee of the Second Association,several of its more active members askedFallick to call a meeting of the Association.Fallick,who was then on theUnion's ,negotiating committee,refused,but nevertheless a meeting of employeeswas arranged a and held on Tuesday,July 1,1941.At the meeting`SamuelSacks, an,assistant-department head,asked Fallick to turn over the books ofthe Association,but the latter refused.Sacks then called for the appointmentof a committee to confer with the respondent to obtain its answers to the demandssubmitted in June by the executive committee of the Second AssociationA com-mittee was appointed,herein called,the Sacks committee,which met the next dayor the day thereafter at the house of Hilda Renner, one of its members. Ac-cording to Renner, she typed an original and several carbon copies of a petitionat home and distributed them among the committee members to obtain signa-tures.One form of this petition, -which is dated July 2, 1941,reads :We the undersigned,herewith authorize the following people : FlorenceBrown, Hilda Renner, Sam Sacks,Bert Coleman,Jack Stelling,Jerry Abrams,Warren Whelan,to act as our representativesin negotiating with the em-ployers of the National Silver Company to ascertain definite answers torecent demands presented.It is further understood that all outcomesof this meeting will be presented to a-general meeting of the National SilverEmployees Assn.EMPLOYEES OF NATIONAL SILVER CO.On July 3, 1941, Gessner, who had met with the Union's representatives onJuly, 1 and July 2, called the employees together during working hours and reada three-page prepared statement to them, which the respondent's counsel hadapproved.This was the first such meeting ever called by-the respondent.,Gessner began by stating that the purpose of the meeting was to advise theemployees of the occurrences of the last two weeks and to clarify the respond-ent's position.After stating that he had received information of "intimidationand threats"- and that some employees had been informed that they might losetheir jobs "unless they joined one group or another for the purpose of selectinga bargaining committee," he advised them that no employee would suffer discrim-ination by reason of his choice of a bargaining agency. ' Gessner than stated thatthey would have the opportunity-of making their choice by a secret ballot undersupervision of a federal governmental agency.20Weissman testified that a notice announcing this meeting was placed on the respond-ent's bulletin board and-that the bulletin board simultaneously carried an announcementby Fallick that the scheduled meeting was not a meeting of the Association.Under theconstitution of the Second Association, only the president could call a meetingBerkowitzand employee Joseph George Moldan likewise testified that they saw such a notice 'posted.On the other hand several executives of the respondent alleged they saw no notices postedafter June 11, 1940Some of these witnesses testified, however, that they took no par-ticular notice of the boards, or glanced at them rarely, or did not see the board in theshipping room on the second floor.The testimony of Weissman, Berkowitz, and Moldanis credited.23Richard Frasce_lla, admitted by the respondent to be a supervisory employee, attendedthis meeting2' It is by no means clear that this petition was actually planned or typed before Gessner'swhether this date [July 21 was put on when it was typed or later. I don't rememberwhether we typed it on that date." NATIONAL SILVER COMPANY581He then related that the respondent had conducted several collective bargain-'ing conferences with the "Employees Association, your independent union" andthat' a final, conference at which.the respondent "was ready with a plan which,in its opinion, would be acceptable to you," had been scheduled for June 28, 1941.In the meantime, Gessner continued, he had received a telegram "from anotherunion" claiming to represent the employees, but' bad informed the new unionthat "in the absence of conclusive evidence indicating that they actually rep-resented a majority of our employees, no immediate recognition would beacknowledged."Gessner then stated that the conference of June 28 did not take place becausethe "bargaining committee selected by your independent union failed to keepits appointment and so the proposals which were prepared by the company werenever submitted to you."He concluded by stating that in view of the conflictbetween the, two groups "our decision is to await the result of an election todetermine which group is in the majority so that we may proceed with nego-tiations with a duly elected committee."Shortly after Gessner's address of July 3, P. J. Bernstein assembled the 7 or 8employees-in the export department and spoke to them, according to the testi-mony of employee Benjamin Shendelman which is credited.P. J. Bernstein askedthem why they should not have a "nice big happy family," and told them thatthey did not need to go to "any outside source to do our bargaining," but thatthey could "get together,in a much better way with the firm itself."He alsoremarked that Jews do not join unions:In July 1941, the employees were solicited to sign the petition of July 2.Thereis testimony which the undersigned credits that such solicitation was carriedon during working hours and came to the respondent's attention.Employee Daniel Steinmetz testified that Sacks asked him in the receivingroom to sign the petition during Sacks' lunch period but while Steinmetz was atwork.Weissman testified that he saw Hilda Renner and Florence Brown inthe shipping room talking to employee Samuel Rosengarten who "was signingsome piece of paper"; that when he asked the girls what they were doing, hereceived the reply that they were getting employees "to sign for a meeting."According to Weissman, he complained to Wolman about this activity on "com-pany time," but Wolman refused to do anything about it ; he thereupon re-peated his complaint to Harry Greenberg, who 'stated he would have Wolmanstop them.Kantor, head of the shipping room, and Arstark were present inthe shipping room during the incideilt within 20 feet of the girls, according toWeissman.Weissman also testified that about a week after July 24, 1941, JerryAbrams, another assistant department head, showed him the second petitionand asked him to sign. This allegedly took place in the order room before fiveo'clock.Weissman testified that he protested, whereupon Abrams gave thepetition to Muriel Greenberg, who sat alongside of him and the latter signedthe petition.One of,the sheets of the petition in evidence shows the signatureof Muriel Greenberg just above that'of Jerry Abrams.Renner admitted soliciting signatures on one petition, but denied that it hadbeen done on company time or company property. Brown denied that she hadvisited the shipping department to solicit signatures and Greenberg denied anyconversation withWeissman, but Weissman's testimony was corroborated atleast in part by Wolman.Wolman testified that Weissman told him that "peoplewere going around with a petition of some sort" ; when Wolman asked wherethiswas happening and who was doing it, Weissman allegedly stated,: "Oh,everybody all over the place."According to Wolman, he visited the various536105-44-vol. 50-38 '582DECISIONS OF NATIONALLABORSRELATIONS BOARDdepartments and did not see "anybody doing anything of that sort" and so forgotabout it.,The undersigned credits Weissman's testimony as to the incident"\Sacks denied obtaining any signatures on company time, but the undersignedrejects his denial and credits the testimony of Steinmetz.'Abrams who was in the armed services at the time'of the hearing did not testify.The undersigned credits Weissman's testimony that Abrams solicited him on com-pany time and property.Shortly before July 12, 1941, the Sacks committee called on Max Ehrlich, anattorney.Sacks testified that in the course of a conversation with one of therespondent's customers, he mentioned the employees' difficulties, whereupon thecustomer recommended Ehrlich, who had represented him in labor cases. Sacksand the rest of the committee then called on Ehrlich and retained him.The com-mittee told, Ehrlich it had no money, but that the Second Association had about$400 in its treasury which was "tied up."Ehrlich and the committee arrangedz3Renner was an evasive, unreliable witness.She testified, for example, that she hadnot seen any notices on the bulletin board since September 1939, although even the re-spondent's executives admitted seeing such leaflets at least until June, 1940.An,indica-tion of Wolman's attitude of indifference to Weissman's complaint is his testimony that,after hearing Weissman, "I proceeded, not to run, but I walked around to different depart.ments."Wolman was then asked :'"IQ. (By Mr. Brill) Did he [Weissman] ever indicate-A. He never indicated anything-Q.Will, you wait until I get through with the question?Throughout his testimony Wolman's answers indicated he was not a trustworthy witness,as the following excerpts indicate :Q. (By Mr. Davis) How did you give notice of your meetings toyouremployees?A. I don't remember, it might have been by word of mouth.Q. You did post a notice on the time clock, did you not?A. It might have been posted on the time clock.Q. You posted them over your signature as president or your typewritten signature?A. It possible, yes sir. (sic)Q.Did you have the notices printed or mimeographed?A. No, I used to write them out.sswsrQ. (By Mr. Davis) Didn't you continue as a member of the Fallick Association?A. I never did.Absolutely not.Q.Absolutely not?A. Yes, sir.Q May I have the minutes?A. For the period, up until January 1941, I might have attended meetings, but upto that time I did not-ssswA. . . . I continued to attend meetings. I paid dues.Actually as has been found, Wolman even ran for office in the Second or FallickAssociation. .ra Sacks was an evasive witness as the following excerpt from the testimony indicates :Q. (By Mr. Davis) Was Mr. Ehrlich paid for his services?fi*tiaA.He was paid by employees, not by the committee.Q.What do you mean by employees?-A. The employees voted him the money.Q.Where?A. At a meeting.Q. Of what?A. Employees.Q. You mean it meeting of the National Silver Employees Association?A. The meeting in February.«rwraQ.Where did the monies come from that were voted at the February 5, 1942 meeting?A. I believe it was voted to take it from the treasury of the National Silver Em-ployees Association.i NATIONAL SILVER COMPANY583,for the mimeographing of a leaflet,which was paid for by Sam Kalmus, Wolman'ssuccessor as head of the adjustment department.The leaflet which was dis-tributed to the employeesas they left work assailed"outside interference" andannounced a meetingfor,July 24, 1941.Ehrlich called therespondent and ameeting wasarrangedfor July 18.TheSacks committee met with Gessner,Greenberg,and Bernard Bernstein'on thatday and tried to pickup the negotiations where Fallick and the executive com-mittee of the Second Associationhad droppedthem.It exhibited the petitionof July 2, 1941, whichhad been signed by75 employees (excluding duplications),constituting a majority ofthe respondent's employees.Gessner and Greenbergcounted thenames on the petition and made n sample, check of about a dozensignatures.The committee then asked the respondent what answer it had in-tended tomake to the previous demands of the SecondAssociation.The respond-ent now offereda wage increaseof $2'50 a week or, 10percent, whichever wasgreater.-A meeting of the employees was held on July 24, 1941, at whichtime Sacksannounced the respondent's wage-hour proposals. A votewas taken on the ac-ceptance of the respondent's offer and 58 affirmative votes werecast (eightblankballotswere counted and 43 persons did notvote).This was less than amajority in the appropriate unit hereinafter found.The Sackscommittee met withthe respondent a day or so after the meetingof July 24and accepted the respondent's proposals.Gessner then requested Ehr-lick to prepare a contractand also requested proof that the committee was au-thorized to accept the proposals.A new petition was thereupon prepared whichread :We authorize the following committee Sam Sacks,Hilda Renner,FlorenceBrown, Jerry Abrams, Warren Whelan,Jack Stelling,who received the finalproposals from the employers, and accepted by the employees, to sign a con-tract in our behalf with said employer, National Silver Company.On July 30 ,1941, the Sacks committee met with the respondent.The secondpetition was submitted for examination and the contract prepared by Ehrlich wasexecuted between the respondent and Sam Sacks, Hilda Renner, Florence Brown,Jerry Abrams, Warren Whelan, and Jack Stelling, described in the contract as"a committee duly designated by a majority of the employees." The contractprovided for a 10 percent wage increase or a weekly increase of $2.50, whicheverwas higher, automatic renewal unless written notice of termination was receivedprior to June 1, 1942, andrecognized the committee as the "sole bargaining agency"for a designated list offourteen crafts, comprising practically all the employeesin the New York plant,except salesmen and executives.The wage increasewas retroactive to July 26, 1941.On August 25, 1941,another leaflet was\mimeographed and mailed to,the em-ployees announcing a meeting"of the members of the National Silver Co. Employ-r^This meeting was likewise announced by a notice posted on the bulletin board, thenotice itself being introduced in evidence upon Weissman's Identification.Hilda Rennertestified that the notice in evidence looked "vaguely familiar"and that its test had beendiscussed at Ehrlich's office where it was rejected in favor of the mimeographed leaflet.She denied that the notice was ever posted.The undersigned-creditsWeissman's Identifica-tion, particularly in view of the failure of Renner,to show how the notice could have comeinto Weissman's possession if it had not been posted.,28 The contract also provided for the adjustment of grievances,but Sacks testified thatthere were no grievances during the entire life of the contract.On the other band, accord-ing to Gessner,during the term of the contract with the Second Association he had metmonthly with its grievance committee. I584DECISIONS OF NATIONAL LAiBOR'RELATIONS BOARDees" to be held on September 3, and signed"Committee Representing The Majorityof Employees."mThe leaflet stated in part :This meeting is of the utmost importance to you,'and is taking place for thepurpose of finding out what happened to our constitution, our By-Laws, andour Money.On September 3, 1941,however,the Union"packed"the meeting,according toSacks, andno effortwas made'to conduct a meeting.No further meetings of the employees were held thereafter until February 5,1942.The Third Association had no constitution,no bylaws, no officers,no pro-vision for meetings,no provision for dues or membership,and carried on no ac-tivities after September'3, 1941.Fallick resigned'his position as president of the Second Association in Octoberor November,1941.On February 5, 1942, a meeting of the employees was held,at which Sara Smith, vice'president of the Second Association,presided.OnFebruary13, 1942,Smith and Florence Brown signed a form and submitted it tothe bank in which the funds of the Second Association had been deposited,provid-ing for withdrawals of such funds upon their joint signature.The form stated inpart:This is to certify thatat'a regular meeting of the National Silver EmployeesAssoc. heldFebruary 5, 1942, a quorum being present,the following resolutionwas unanimously adopted .. .Brown had been listed as one of the required co-signers with the title of secretary-treasurer in a previous resolutiondatedJanuary 29,1941.On the form datedFebruary13, 1942,she was likewise designated as secretary-treasurer,while Smith'was designated as president.The accountof the Second 'Association had been opened on November13, 1940.On June 20, 1941,its balance stood at $397.49.No further deposits or with-drawals were made until February2,1942,when $10 was withdrawn. Thefinancial records of the Second Association show a payment of $10 for "RoomRent" on February 5, 1942, and the payment,of a fee to Ehrlich of $250 in in-stallments from February16 toMarch 24, 1942.4.The Fourth AssociationIt is contended by the intervenor, that the Fourth Association came intoexistence at a meeting of the respondent's employees held on April 14, 1942,at which time a constitution was adopted and officers 'were elected.The finan-cial records of the Second Association and the Fourth Association show, how-ever, no break in the continued existence of the Second Association.' Even themoney for hiring the meeting hall of April,14, 1942, and for the refreshmentsserved there, amounting to $39, came from the funds of the Second Association.The bank account of the Second Association continued to be the account of theFourth Association, the Fourth Association not even troubling to revoke theauthority given to the officers of the Second Association to withdraw funds.Part of the professional fees of Hyman Shendelman, attorney for the SecondAssociation, amounting to $25, was paid by the Fourth Association on April29, 1942.A loan of $12 made to employee Gordon in March 1941 by the SecondAssociation was repaid by him to the Fourth Association in July 1942.Eventhe notebook in which Brown, the 'treasurer of the Second Association, made27Neither Brown, Renner,Stelling nor Sacks could explain who mailed out the leaflet.The Sacks committee did not have the employees'address.The'intervenor offered noexplanation of how such addresses were obtained or who paid for the mailing. NATIONAL SILVER COMPANY585her entries in 1940 and 1941 was used by her as the financial record book ofthe Fourth Association,entries for both Associations appearing on one page.The minutes of the Fourth Association for April 14, 1942, themselves.demon-strate that it was not-the first meeting of a new association,but rather thecontinuation of a former one.Thus the minutes recite that the meeting wasopened with the reading of the "minutes of the previous meeting." 28Under aheading "Old Business"the minutes describe the work of a previously appointedconstitutional committee.At another meeting of the Association held onMay,12, 1942,its presidentannounced that "numerous people have asked about what has happened to themoney we made on our dance held March 1941." Brown then gave a reportin detail about the dance.The respondent's contract with the Sacks committee provided for automaticrenewal unless a written notice of termination was sent by either party.Al-though no such notice was sent, the respondent proceeded in June 1942 tonegotiate a contract with the Fourth Association" and signed a contract with,it on June 15, 1942.305.Concluding findingsThat the First Association was formed and existed under the sponsorshipof the respondent is hardly open to question. Its first meeting was held oncompany property and was addressed by one of respondent's executives.There-after the respondent allowed its bulletin boards to be used by the Association,and Association dues were collected during working hours by a supervisoryemployee, thus publicly announcing its continued sponsorship and support.Finally, when the treasurer of the Association needed money for an Associationdance, she was able to borrow it from an officer of the respondent.If the Second Association is the successor to the First Association, found tobe sponsored, assisted, and dominated by the respondent, the Second Associationlikewise comes within the prohibitions of the Act.The "central factor" isthe state of mind of the employees ' The first Association had for three yearsexisted under the sponsorship and domination of the respondentAs the courtshave held, "experience teaches us that such a long continued influence does notsuddenly evaporate." a2The posting by the respondent of its notice of dises-tablishment on July 9, 1940, did not serve to "wipe the slate clean," n for theacts of the respondent and the First Association carried on while the noticeremained posted counteracted the notice.The respondent thus indicated to itsemployees that only surface reforms were necessary, which would eliminatethe more obvious symptoms of employer domination while allowing the "virusof control" 34 to remain unchecked.That Wolman, the founder and president of the First Association, was intentonly on such surface reforms is manifest by his remarks at the meeting of23This meeting was evidently the meeting of February 5, 1942, the minutes of which,were not in existence at the time of the hearing.23Gessner was asked at the hearing whether in his negotiations with the Fourth Associa-tion, he was under the impression that it was the same as the Third Association or a.dif-ferent organization.He replied:"I had no impressions regarding what it was."31The undersigned does not find it necessary to resolve the conflicts in testimony as towhether or not dues for the Fourth Association were collected on the respondent's propertyin the presence of supervisors or whether notices announcing meetings of the FourthAssociation were posted on the respondent's bulletin board.-31 Sperry Gyroscope Co. v. N. L. R B,129 F. (2d) 992 (C. C. A. 2).331W._33N. LR. B. v. Link-BeltCo., 311 U. S. 584.S4N. L. R. B. v. H.E. FletcherCo., 108 F.(2d) 459(C. C. A. 1). ,586DECISIONS OF NAT'ION'IAL-LABOR RELATIONS BOARDJune11, 1940, thata majority of the members of the First Association couldform'a new one "guarding against the ills which declared this one illegal."That the Second Association is thus merely a reorganization of or successor tothe First Association seems clear;AfterWolman announced at the meetingin July 1940 that the Association must disband,it at once began to reorganize,the very votein favor of an "inside"association being taken at the July 15 or16 meeting of the First Association.Wolman himself by a' notice on the re-spondent's bulletin board had announced this meeting and he presided at it,until replaced by Fallick.Itwas this notice whichappearedon the bulletinboard simultaneously with the respondent's notice of disestablishment, thusnotifying its employees that it was lending,its support to Wolman's proposalsfor a reorganization.Wolman, himself,was a candidate for election at the first regular meetingof the Second Association,while three of its four officers had held important,or corresponding positions in the First Association,the "group at the helm" $of the FirstAssociation thus taking over the control of the Second AssociationWolman even continued his membership in and interest in the Second Associa-tion untilApril 1941,although he had become a supervisory employee in Jan-nary 1941.-Whether the Third and Fourth Associations,together with the Second As-sociation,comprise one organization or three separate ones, one growing out ofthe other in an unbroken line of succession, is for practical purposes an unim-portant question.The Sackscommittee,or the Third Association,may be deemed nothing morethan the effort of a faction to retain control of the Second Association,or a suc-cessor to the Second Association.Thus the expenses of the Third Associationwere borne by the Second Association and the officers of the Third Associationeven insisted that the books,constitution,and monies of the Second Associationwere "our constitution,our bylaws,and our money."The very petition upon'the basis of which the Third,Association was recognized as the bargaining repre-sentative of the employees merely authorized it to receive the respondent'sanswers to demands previously submitted by the Second Association,answerswhich it had to report"to a general meeting of the National Silver, EmployeesAss'n."The Third Association itself received the illegal support of the respondentand particularlyof P. J.Bernstein.Its petitions were circulated on companytime and property and notices of its early meetings were allowed to be postedon therespondent's bulletin boards.-rThe most potent form of support,however,which theThird Association re-ceived from the respondent was that it began to negotiate with the Associationas the representative of its employees before it had been designated as such by,amajority of them.On July 18 on the occasion of the first meeting with therespondent,the Sackscommitteewas authorized merely to receive the respondent'sproposals.On July 24, whenthese proposals were adopted,only 58 persons, lessthan a majority in the appropriate unit, had accepted the respondent's offer.Therespondent,nevertheless,continued its negotiations and even directed the draftingof a contract.The second petition which authorized the signing of a contractwas prepared and circulatedafterthe parties had completed their negotiationsand had reached an 'agreement as to the matters to be incorporated in acontract.Obviously an employer gives overwhelming assistance to a labor organizationby negotiating with it and promising it a 10 percent wage increase before it has85N. L. if. B. v. Condenser Corp.,128 F. (2d) 67(C. C. A. 3). NATIONAL SILVER COMPANY587been designated by a majority of its employees.Once the promise of a contractis dangled before the eyes of its employees,they will be quick to authorize theexecution of such a contract,regardless of their prior designation of a unionwhich has not only received no, support but in fact has incurred the open, hos-tility of their employer.The precipitate execution of the contract with itsretroactive wage increase in the face of the conflicting claims of the Union wasthe final step in therespondent's campaign to revivify the Second Association andto undermine the Union,36a campaign which began with Gessner's speech of July 3.That the Fourth Association is merely the Second Association with a new con-stitution and a new set of officers is also clear.Most convincing evidence of thisline of succession is the financial records of the Second Association.The undersigned accordingly finds that the First,Second, Third,and FourthAssociations are each labor organizations,theFourth-being the successorto the Third,the Third to the Second, and the Second to the First. The under-signed further finds that the respondent dominated and interfered with theadministration of and contributed support to each of the four Associations,\and thereby interferedwith,restrained,and coerced its employees in the exerciseof the rights guaranteed in Section7 of the Act.B. Interference,restraint, and coercionOn July 1, 1941, P. J. Bernstein asked Fallick whether as president of theAssociation he would give Bernstein permission to speak at a meeting of theemployees.Fallick refused and told Bernstein that he was a member of theUnion.A general conversation on racketeering in unions then began,follow-ing which Bernstein told Fallick that the respondent's salesmen earned as high as$20,000 a year and offered Fallick a "selling job."Fallick refused.97Weissman testified,and the undersigned finds, that during July or August1941 P.J.Bernstein met him on the main floor of the respondent's showroom,and told him:"Jews have no right to join unions...you only make it bad forall the other Jews."Bernstein then stated he had breakfast with a Congress-man that day who told him Jews were making it very bad for themselves byjoining unions.Bernstein also said that the Union "was full of communists."The conversation ended with Bernstein's remark that he would play pinochlewith Weissman in a concentration camp.In the middle of July 1941 P. J. Bernstein visited the export department andspoke,to the employees there, according to Benjamin Shendelman's testimonywhich is creditedP. J. Bernstein charged that the Union was "communistic"and a "bunch of reds"and offered to buy the employees some books"against communists", written by someone whose name was "Jean Valjean" or"somethinglike that,"a man who was"kicked out of his country." 36Shendelman testified that on another occasion in July or August 1941 P. J.Bernstein visited the export department accompanied by Bernard Ellerstein, adepartment manager, at which time Ellerstein remarked,to Shendelman, thatthe C. I. O. were communists and that the A. F. of L. was "much better todeal,with.""SeeN. L. R.B. v. Johns Engelhorn&Sons,decidedMarch 1, 1943,134 F(2d) 553(C. C. A 3).31Faliick,although called as a witness by the Board,was extremely reluctant to give'anytestimony unfavorable to the respondent in general or P J. Bernstein in particular.Fallickwas active in the Union from May to September 1941, when he ceased his union activities.In July 1942 he became a salesman for the respondent.P J. Bernstein left for Florida onthe respondent's business around January 1, 1943, and was there on January 14.He didnot testify at the hearing,which lasted until February 4.The respondent made no furtherexplanation of Its failure to call him as a witness.38 Shendelman probably was referring to "Out of the Night" by Jan Valtin. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDShendelman likewise testified that on another occasion in July or August1941 P. J. Bernstein tried out a home recording device in the export departmentwithin the hearing of the employees.In the course of his remarks into ,themachine, he stated:"Well,boys, lets go into a new business...where we canmake a lot of money...we can start a union like Mr. Hillman...orMr.Dubinsky...we can collect dues every week and we can become millionaires . .Bernstein was accompanied by Ellerstein on this occasion.'The next day Bern-stein allegedly returned to the export department and repeated his performance,making similarremarks.Ellerstein denied making the remarks attributed to him by Shendelman and,while admitting P. J. Bernstein had tested the recording device in the exportdepartment, denied that Bernstein had made anti-union statements while doing so.Bernard Smith, another executive, testified that be accompanied P. J Bernsteinon both occasions and likewise denied that P. J. Bernstein had utteredany anti-union remarks.The undersigned credits Shendelman's testimony andrejects Ellerstein's and Smith's denials .°Employee use Eisinger testified that on August ", 1941, the day she receiveda wage increase as a result of the Association contract, Wolman told her thatshe was better off belonging to the Association rather than the Union, because ifshe had belonged to the Union she would not have received anything. Eisingerjoined the Union in June 1941 and-testified that thereafter "always" wore herUnion button on her dress.Wolman denied any such conversation, but theundersigned rejects his denial and credits Eisinger's testimony.Ida Berkowitz testified that at the June 30 or July 1, 1941, meeting called bySacks she and Betty Phillips almost got into a "fist flight" over the Union.Wolmanshortly thereafter directed her not to leave the third floor.She was employedin the assembling department and in the course of her duties was required to goto the second floor for merchandise and to Richard Frascella's office for customer'sorders.Wolman told her that another employee would get the merchandise sheneeded and that she should telephone Frascella if she had occasion to talk withhim.Berkowitz did not follow Wolman's instructions and about a week laterLou Kantor, head of the shipping department, likewise directed her not to visitthe second floor.Berkowitz obeyed Kantor for about 3 or 4 weeks and thenstopped following his instructions, without any further action on the part ofWolman or Kantor.Wolman did not mention this incident in his testimony andKantor did not testify.40The undersigned credits Berkowitz's testimony.Weissman testified that in August 1941, Greenberg told him to get by telephonethe information he was previously obtaining by visits to the various departments.Weissman had been engaged since May 1941 as a follow-up clerk investigatingcustomers' complaints on late deliveries.For a week or so Weissman allegedly-followed the instructions, doing little work, at the end of which period Greenbergtold him his job was being abolished and put him to work compiling a list ofwholesale grocers from Dun & Bradstreet. It took Weissman, who had never88 Shendelman impressed the undersigned as an honest,guileless witness.P.J Bernsteindid not testify and the phonograph records were not available.Smith made the followingremark while testifying about P. J. Bernstein,which, although said half in jest, is stillsignificant:"Ile is my boss, so I have got to be careful."Shendelman likewise testifiedthat Bernard Bernstein in July 1941 called him down to the latter's office and charged himwith tr}ing to "browbeat"employees to join the Union.Bernard Bernstein testified, how-ever, that he had received a complaint from employee Joe Silver that,Sbendelman had-"playfully" put a knife to his back and told him "that's what happened to employees whodisobey, the Union" ; that Bernstein had thereupon told Shendelman that although he didnot dispute that Shendelman had been acting "in fun," to stop annoying other employees.The undersigned credits Bernard Bernstein's testimony.a° Ile was in a hospital at the time of the hearing. NATIONAL SILVER COMPANY589before been engaged in suchworkfor the respondent,about 5 weeks to compilethe list.The grocers were later circularized by the respondent.When the listwas completed,Weissman was sent backto help in the stockdepartment, wherehe had formerly worked.Greenberg denied that he had instructed Weissman to remain in his -office,using the telephone to obtain information, and alleged that he had given Weissmanthe task of compiling the wholesale grocer list because of a back injury which'Weissman had sustained and which was troubling Weissman at that time.The undersigned does not credit Greenberg's testimony, finding it difficultto believe that the respondent's effort to isolate two of the most active Unionmembers, Berkowitz and Weissman, from their fellow employees at the heightof the Union's organizational drive was a mere coincidence.Regardless of theneed by the respondent for the wholesale list, the undersigned finds that the re-spondent assigned Weissman to the compilation work in order to minimize con-tracts between him and his fellow employees.Maurice Lipke testified that he wore a union button in the plant and that inthe summer of 1941 Henry Citron, a department manager, asked him why he_had joined the Union.According to Lipke, after he had replied, Citron statedthat the respondent "would not be partial to advancing anybody that was a unionmember," that he "should stick with the firm for a while and not bother with theUnion," and that "he would see personally what he could do for me as far asmy chances for advancement were concerned." Citron also allegedly said that ifLipke had any grievances lie should take it to the grievance committee or theAssociation, there being no reason to go to an outside organization.Citron alsoreferred to the Union button and remarked that Lipke looked like a "jackass,"according to the latter's testimony.Remarks "along the same line" were allegedly made by Citron "once every eightor ten days for a period of perhaps two or three months." Citron denied any suchconversations, and the undersigned credits'his testimony.`The undersigned finds that by the remarks of P J. Bernstein to Wallickon July1, 1941, to Weissman in July or August 1941, to the employees in the export depart-ment, and by those made while testing the recording device; by Ellerstein's re-marks to Shendelman, by Wolman's remarks to Eisinger on August 1, 1941, by theeffort made to isolate Berkowitz and Weissman, and by the acts of the respond-ent described in Section III A, above, the respondent interfered with, restrained,and coerced the exercise of the rights guaranteed in Section 7 of the Act.C. The refusal to bargain collectively with the Union1.The appropriate unitThe complaint, as amended, alleges that all the "inside" employees of therespondent employed at its New York plant, exclusive of department heads(also referred to as buyers), assistants to department heads (also-referred toas assistant department heads, assistant buyers, or assistants to buyers),sales-men, executives, supervisory employees, and secretaries to officers or executives,constitute a unit appropriate for the purposes of collective bargaining.Therespondent alleged that the employees listed in certain job classifications in the°Lipke also testified that about the same time as his conversations with Citron he hadhad two conversations with Richard Umin, another department head, "along the same linesas Mr. Citron."The undersigned cannot accept such blanket testimony, particularly whendenied by Umin. 590 , 11!ECISI6NS OF'NATION'AL LABOR RELATION'S BOARDcontract of July 30, 1941, constitute an appropriate unit 4' and submitted a rostercontaining the names of 143 employees, each of whom was allegedly an employeewithin the claimed unit during his period of employment.The unit claimed bythe respondent is in fact the same as that described in the complaint with theexception of 16 employees, the status of each of which is in dispute and isdiscussed below :1.Hudson Bensudenwas employed as a chauffeur.According to BernardBernstein, Bensuden drove a company car used for the entertainment of cus-tomers, on occasions drove the respondent's officers to and from their homes,and sometimes chauffeured the wives of executives. Bernstein testified that60 percent of Bensuden's time was spent in chauffeuring and 40 percent inother activities, such as acting as a' porter, or assisting the shipping -andreceiving clerks, although the respondent "regarded him as a chauffeur."Maurice Lipke testified and the undersigned finds that the car Bensudendrovewas a limousine and that he wore a chauffeur's uniform. "OnAugust 1, 1941, after the signing of the contract with the Third Association,every employee that the respondent claimed to be within the appropriate unitreceived a wage increase except Bensuden (and Herbert Orrie). In addition,Bensuden's duties do not place him within any of the 14 occupational groups,listed in that contract, for which the Association was recognized as a bargainingagent.The only indication that he ever was a member of any of the four asso-ciations was a record of his attending a meeting of the Fourth Association onJune'10, 1942.Bensuden's duties are so different from those of the remainingemployees that he should be excluded from the unit'sRuth,Polonskyis described on the roster of employees prepared by the respond-ent as "Head bookkeeper," her weekly salary on August 1, 1941, being $40.70.There were about 30 employees in the bookkeeping department, which washeaded by Harry Greenberg, the respondent's credit manager.Weissman testi-fied, and the undersigned finds, that her desk faced the desks of all the em-ployees°in the bookkeeping department, that he frequently observed Greenberggive her work, which she would then assign to the girls, that the girls workedon various types of bookkeeping machines, which Polonsky did not operate.Polonsky's salary was higher than that of any of the employees in that depart-ment, the next highest salary being $31.67.Greenberg testified that Polonskyhad two assistants, but denied that she had any supervisory authority.Hisown salary in 1941 was $15,000 a year and in addition to his duties as creditmanager he supervised all of the office and bookkeeping employees.His creditwork, he testified, necessitated his being in his office continually.On hisvacations,according to Greenberg, he "left instructions as to what todo ... with various individuals" but no one was in charge of the department.Gessner, the respondent's general manager, according to Greenberg, "took over"during such vacations.The undersigned found Greenberg to be a witnesslacking in candor 44 and does not credit his testimony that Polonsky exercisedno supervisory functions. It seems inconceivable that a $15,000 a year execu-tivewho admittedly spent 90 percent of his time on accounts receivable wouldsupervise directly the day-to-day work of the accounting employeesEvenmore incredible is his testimony that during vacations the respondent's general`41The intervenor's answer makes no specific claim as to any unit, although at the hearingthe intervenor took the same position as the respondent on the question of the appropriateunit42Matter of David Kahn. Inc, etc,31 N 1, R B 578, 581.44Greenberg at first flatly denied that Polonsky was the head bookkeeper until con-fronted with the respondent's roster giving her such a title, whereupon he admitted that"you might call her a head bookkeeper."' NATIONAL SILVER COMPANY,591'manager would assume such supervisory dutiesThe undersigned finds thatPolonsky is a supervisory employee who should be excluded from the unit ¢5Fay Hamlin,according to Gessner, was the "secretary" of P. J. Bernstein, theoldest son of S. E.Bernstein and the vice president of the respondent,taking allof his mail,keeping his"personal records" such as bills, insurance,stock, andreceiving all of her orders directly from him.According to the respondent, P. J.Bernsteinwas the only executive who had his own secretary.Her salary inAugust 1941 was $30.25, more than that of any stenographer except that ofLynn Young. Greenberg, testified that her duties were different from those ofthree stenographers whom he named. The undersigned finds that Hamlin wasthe private and confidential secretary of P. J. Bernstein and should be excludedfrom the unit.'6Lynn Young,according to the contention of the attorney for the Board, wassecretary to Bernard Smith,'the respondent's assistant sales manager.Accord-ing to Gessner, she was merely a stenographer 91 Smith testified that Youngshared an office with him and took his dictation on matters referring to sales ;on other matters he dictated to Hamlin. In addition to taking Smith's dictation,Young took care of any dictation required by the respondent's salesmen, all 45of whom were under Smith's supervision.Young also prepared daily and otherperiodic statistical sales reports for Smith which he considered as confidential.Young would also when "help was needed" take the dictation of other executives.Young was assigned to the sales department where she was under Smith's super-vision.On, August 1, 1941, she was earning $30.25 a week. The undersignedfinds that Young by reason of her duties and her service as secretary to Smithshould be excluded from the appropriate unit.Betty Phillips,described on the respondent's roster as a stenographer at aweekly rate of $29.04 (as of August 1, 1941), worked at a desk on the balconyof the respondent's plant.Many of the executives had their offices on that bal-cony.She took dictation from Gessner, Bernard Bernstein, and other executives.The undersigned finds that she should be included within the unit.Sara Smithhad her desk on the balcony described above "right outside ofS.E. Bernstein's office."She was a pay-roll clerk who made out the weeklypayroll and maintained the employees' social security cards. She also took thedictation of S. E Bernstein.The undersigned rejects the contention of Board'scounsel that she was S. E Bernstein's secretary and finds that she should beincluded within the unitHilda Rennerworked at a desk outside of the office of Berk, the secretaryof the respondent.She took his dictation in addition to that of other executives.The undersigned finds that she is a stenographer who is properly within the unit.Sam Palmusis listed on the respondent's roster of employees as an "adjustmentclerk" with a weekly salary (as of August 1, 1941) of $33He succeeded Wolmanupon the latter's promotion to become Gessner's assistant.The adjustment clerkor head of the adjustment department was in charge of the adjustment ofcustomers' complaints.A file clerk and a packer worked in that departmentpermanently and usually several order pickers.According to Gessner, Kalmus'Matter of Western Union Telegraph Co., etc,38 N.L. R. B. 492, 500."Matter ofYale &Towne Mfg. Co., etc,44 N. L R. B 1259, 1263.47 Gessner was asked by Board's counsel whether he and Greenberg had secretaries locatednear the former's office and answered:"I have secretaries-whenI saysecretaries, havetwo stenographers that are located-well, one secretary-P. J. Bernstein is located on themain floor...and two stenographers who, do work for me are located,in offices which Ioccupy in my various capacities .. "Later he flatly denied that he had a secretary atany time.The two "stenographers" were later identified as Young and Betty Phillips.48 The undersigned is not persuaded to the contrary by a letter, of reference on therespondent's letterhead and over her signature written by Sara Smith for an employee. 592DECISIONS DF NATIONAL LABOR REUkTIONS BOARDreceived all letters which contained customer's inquiries about shipments, wouldexamine returned merchandise to "see whether it was our fault or the customer'sfault,"would investigate complaints of breakages and' shortages to determinethe respondent's liability, and would dictate his reports to a stenographer as-signed to himGessner testified that Kalmus had no supervisory duties overthe employees in the adjustment department. It would appear therefore thatthe department was supervised by Greenberg, the credit manager.The under-signed finds that if Kalmus exercised any supervisory duties, they are notsubstantial enough to warrant his exclusion from the unit.Herbert Orrieis listed on the respondent's roster as "L[os] A[ngeles] clerk"'at a weekly salary of $35.As has been found, he did not receive any increaseon August 1, 1941, although the contract of July 30, 1941, provided an increasefor "all employees ... engaged in the crafts'and groups" set forth 49Accordingto Gessner, the head of the Los Angeles department on the Pacific Coast wasMorton Bernstein, a son of S. E. Bernstein, but in New York, Gessner acted ashead.Orrie, he alleged, did the same work for him that the various assistantsto department- heads did for their various superiors 60Gessner also describedOrrie as merely an "order -picker," i. e, one who collected merchandise fromthe various stockrooms for the Los Angeles orders, and also as "head orderclerk" in the L. A. department.Gessner alleged that he distributed the dailymail relating to the Los Angeles department to "Orrie as well as to other 61department managers."A stenographer who was also a clerk was assignedto the department and Orrie would dictate to her. Orrie had a desk "eitherbefore" 1941 or "after that," according to Gessner, and when the respondent movedthe plant in 1942 Gessner shared an office with Orrie. According to Weissman,on occasions there were as many as two packers and five order pickers in theLos Angeles department.The undersigned finds that Orrie because of his dutiesand his close relationship to the respondent's general manager is a supervisoryemployee and should be excluded from the unit.Nathan Arstarkwas employed as a checker at a weekly salary (as of August 1,1941) of $44, the highest salary of any employee on the respondent's roster.Hisimmediate superior was Lou Kantor, head of the shipping department, who wasin charge of 18 packers, 18 order pickers, 22 stock clerks, and various otheremployees, and who earned annually between $7000 and $8000.When Kantorleft the respondent's employ in May 1942, Arstark was promoted and assumedcharge% of the shipping department.According to Gessner, Arstark checked themerchandise' brought to the packing tables by the order pickers against thecustomers' orders to verify the shipping instructions and the quantity of goodsand informed the packers which lots were ready for packing. Shendelman testi-fied that during the monthly vacation taken each year by Kantor, Arstark "tookover," would sit at Kantor's desk, and would divide his time equally betweenassigning customers' orders to the order pickers and stock clerks and his regularchecking job.Breindel also testified that Arstark "carried out some of his[Kantor's] duties" while Kantor Was away on vacation.Arstark denied that hehad any additional duties during Kantor's vacation, except the assignment of thecustomers' orders to various departments, but admitted on cross-examinationthat Kantor would tell him before he left for his vacation to watch the departmentand "to see that the department runs right."Arstark contended that Greenbergtook Kantor's place during the latter's vacation, but admitted that Greenbergwould only come to the shipping department `occasionally, look around and walkI0 Although the respondent, by its answer, claimed that these "groups" constituted theappropriate unit, nevertheless at the hearing it contended that Orrie should be in the unit.1OAll the assistants to department heads received a wage increase on August 1, 1941.61The use of "other" in this sentence may be merely a grammatical error. NATIONAL SILVER COMPANY'593out."The undersigned credits Shendelman's and Breindel's testimony.Weiss-man testified that he observed Arstark "bawl out" the packers when they weretalking and give them instructions, including commands to sweep up the floor.Arstark alleged that he merely pointed out to packers which shipments wereready to be packed, that he merely "asked" packers not to talk-so loud while hewas concentrating on a checking job, and that he never directed the parcel postboy to sweep up unless first instructed to do so by Kantor. Theundersigned'creditsWeissman's testimony.The undersigned finds that Arstark wasa super-visory employee and should be excluded from the unit.Martin Loewenthal'islisted on the respondent's roster as an order picker at aweekly salary,(as of August 1, 1941) of $30.80.The next highest salary of anyof the other 17'order pickers was $24.50, only 4 of whom received over $20 a week.According to Gessner, Loewenthal's duties were the same as those of the otherorder pickers, except that he worked in one department, while the others workedall over the building.Weissman, who had worked as an order picker,. testified,however, that Loewenthal would assign customers' orders to pick, would "tellthe others what to do" and "would go around and check up on how they wereworking and so on." According to Weissman, order pickers were originallyassigned to various departments, but in 1940 this procedure was changed "so thatall of the order pickers assembled together under Loewenthal as their leader and..: he would send them where they were needed." Toward the end of 1941,according to Weissman, Loewenthal had a desk in the shipping department andkept the customers' orders in a locked cabinet by his side. The undersignedacceptsWeissman's detailed testimony as more credible than-Gessner's blanketcharacterization and finds that Loewenthal is a supervisory employee who shouldbe excluded from the appropriate unit.Assistants to the department heads.In this category are Jerry Abrams,Leonard Gordon, Louis Richman, Jesse Rodstein, and Samuel Sacks,i2 a groupwhich the complaint alleges does not come within the appropriate unit 63 Theassistant department heads acted as clerical assistants for their respective headswho were also known as buyers, but themselves did not buying or selling.Theirweekly salary (as as August 1, 1941) ranged from $25 to $27.83, whereas thedepartment heads earned from $7,500 to $12,000 a year. It was theassistants'duty to keep track, of the stock of the various departments.Each departmentconsisted of a buyer, or department head, an assistant, one or more packers, oneor more stockmen, and in addition various order pickers working there for shortperiods of time.There were roughly about five employees in each department.The assistant generally shared the office of the department head.The assistantwould issue instructions to the stockmen and packers in their respective depart-ments, but, according to the respondent, when doing so merely transmittedinstruc-tions from their respective chiefs.The department heads bought the merchandiseof their departments and supervised generally the execution of customers' orders /'Ellerstein testified that whenever he was out of town, which occurred from fourto six times a year, Abrams, his assistant, "just followed through the routine ofthe department."These buying trips each lasted 1 or 2 weeks.Weissman testi-fied that Richman "made sure that we weren't loafing around."While the under-signed is convinced that the assistants exercised minor supervisory duties in"The Board's attorney offered in evidence, however, Union designation cards for Rich-man'and Gordon in the event that the group should be deemed within the appropriate unit.Although the record is not quite clear as to his duties, Raymond Maduro, "export clerk,"who signed a Union designation card, performed roughly the same duties as the variousassistants to department heads63 The respondent admitted that one assistant, Frascella, in the largest department, whodid assist his department head in buying,was asupervisory employee. 594 fDECISiIONS,OF NATIONAL, LABOR RELATIONS BOARDrelation to the employees in their departments, he finds that such supervisoryduties are not substantial enough to warrant their exclusion from the unit.The undersigned finds that- all-of the inside employees of the respondentemployed at its New York plant, exclusive of executives, department heads,'salesmen, supervisory employees, chauffeurs, and secretaries to executives ordepartment heads, have at all times material herein constituted and do nowconstitute a unit appropriate for the purposes of collective bargaining andfurther finds that such unit will ensure to employees of the respondent thefull benefit of their rights to self-organization and collective bargaining andotherwise effectuate the purpose of the Act."2.Representation of a majority in the appropriate unitThere were received in evidence a total of 88 cards by which the signer appliedfor membership in the Union and designated it as his collective bargaining rep-resentative.'Neither the respondent nor the intervenor disputed the genuine-ness of the signatures on the cards nor that all such persons were employeesof the company within the unit described above as appropriate. The validity ofsome of these designations was,-however, attacked on other grounds discussedbelow :--a.The alleged revocation of the Union designationsThe respondent contended that 20 of the above-described Union designationcards were invalid because the signers had likewise signed the petitions ofJuly 2, 1941, and of July 30, 1941.Nothing in the text of these petitions, how-ever, indicates that the signer was withdrawing or revoking his designationtion fees to the Unionaftersigning the first or second petitions." In any eventthe designation of a company-dominated labor organization cannot be deemedto have been made "with the full freedom of choice which the Actrequires""nor to serve as 'a revocation of a prior designation of a legitimate labor organi-zation, since it is well settled that revocations of union designations after orduring the commission of unfair labor practices by an employer are immaterial.60b.The dates'as of which the union cards were signedEach of the 88 cards received in evidence originally contained blanks abovethe text of the designation and the employee's signatures for information as.tohis address, salary, department, etc.One of these blanks was entitled"date" and refers to the date of designation. In addition most of the cardshave cash register impressions on their backs showing the dates on whichinitiation fees were paid to the Union.The respondent and the intervenorcontended at the hearing that the signature on 24 of these cards were in ahandwriting different from that of the entry entitled "date" and that con-s4The following employees are accordingly excluded from the unit:Hamlin, Young,Arstark, Loewenthal,Bensuden,Orrie, and Polonsky.35 The Trial Examiner hereby receives in evidence the cards of E. Feinman, M. Kafka,P.Katz,W. Whelan,and W. Zacharius,as to which his ruling was reserved during thehearing.The card of Marion Grooper is not herein considered as an effective designationbecause she signed her card on June 27, 1941, and left the respondent's employ on thesame day"SeeN.L R B. v. Somerset ShoeCo, 111 F. (2d) 681(C. C. A. 1)" The first petition was signed during the period from July 2 to July 18, 1941 thesecond,apparently between July 26 and July30, 1941."N. LR. B. v. New Era DieCo,118 F. (2d) 500(C. C. A. 3).59N. L. R.B. v. Bradford Dyeing Ass'n.,310 U S. 318.60Oughtonv.N. L. R. B.,118 F.(2d) 494(C. C A. 3),cert.denied,315 U. S. 797, andcases there cited ;International Association of Machinists v. N. L. R: B.,311 U. S. 72. NATIONAL SILVER COMPANYi595sequently such cards 'should only be deemed validas ofthe date of the pay-ment of the 'initiation fee.No evidence was offered, however, in support of"such contention.As to most of these 24 cards, the date, on which initiation fees were paidfollows so closely after the disputed date of designation that the contention isdeprived of real significance.Thus the disputed date for B. Friedman;Levine,Rosenkranz, and Scilluffo is either June 26 or June 21, 1941; thecash register stamp on the reverse of these cards is, respectively, June' 27,June 27, June 27, and June 23. The date on eight other cards in this groupwas identified as in her handwriting by Ethel Kappy, a division secretaryof the Union, who testified that it was her task to check the designation cardson their receipt by the UnionAccording to Kappy, if the card containedno date when she received it, she would either ask the signer when he signeditand insert the correct date or else fill in the date when she received thecard; these were her instructions and this was the practice of the Union.The undersigned credits her testimony.Only four cards in- this group lacked either a cash register stamp or werenot identified by Kappy.The undersigned finds, after an examination of theabove cards that the dates on these four cards are in the handwriting of thesigner.'These were the cards of Brooks, Goldspinner, Scheer, and Sommer.c.Miscellaneousattacks on the Union cardsThe respondent and the intervenor in addition questioned the validity ofseveral cards on the grounds discussed below :Isidore Towbissigned his card on May 26, 1941, at a time when he had notc eyet been hired by the respondent, the blank entitled "Employer"containingthe entry "Revlon."He began to work for the respondent, however, on June17, 1941, and paid part of his initiation fee to the Union on June 30, 1941, whilein the respondent's employ.Towbis will therefore be deemed to have desig-nated the Union as his agent to bargain collectively with the respondentas of June 30, 194182Frank Campanasigned a Union card on June 12, 1941, andwas in that monthappointed to serve on the Union's bargaining committee.The back of hiscard shows a payment on June 27, 1941, of $3 towards his initiationfee.Some-time after July 8, 1941, he agreed to serve as a shop steward of the Union. Atthe hearing Campana testified, as a witness for the intervenor, that a day orso before June 27, 1941, the date of the first scheduled conference between theUnion bargaining committee and the respondent, he had told Weissman,a fellowcommittee member, that "I would not go in to see the bosses." 63 The undersignedfinds that Campana did not inform any Union representative that he wished toleave the Union and accordingly finds that his designation of the Union was notrevoked or withdrawn.°6A ^ total of 59 out of the 88 cards received in evidence were signed in June 1941,according to the designation dates.62 Payment of initiation fees to a union is a sufficient designation of it as a collectivebargaining agentLebanon Steel Foundry v. N. L R. B.,130 F (2d) 404 (App. D. C ).m Campana phrased this remark in two ways, while still testifying on direct examination,as follows:"`Iwould not go in to see the bosses"and "I would not represent the Union."Thereafter in response to the following question from the respondent's counsel: "Whenyou say you changed your mind about being a member of the union, did you tell him youchanged your mind about going in or did you tell him you changed your mind about beinga member of the Union"" Campana answered,"Changed both ways." Later in his ex-amination Campana testified that he had not told Weissman that he had wished to leavethe Union at the time,but merelythat "Iwasn't going in "I 596DECISIONS 'OF NAT'IONAIL LABOR REII.ATIONS BOARDJames Jordansigned a Union card on February 8, 1940, and paid 25 centsinitiation fee at the time.Called as a witness by the intervenor, he testifiedthat he had been asked by Weissman at least 20 times in a 2 or 3 week periodto sign the card and that Weissman "kept on pestering and pestering me, and inorder to get rid of him I signed it."He explained further that he had signedthe card given him by Weissman with no one near him and had himself filledout all the entries.On cross-examination, Jordan admitted that in December1941 he had visited the Union headquarters.When shown that the back of hiscard bore a cash register stamp indicating a payment on August 19, 1941, of 50,cents towards his initiation fee, Jordan answered, "I think I did pay." Theundersigned finds that Jordan's card was not signed under duress and is conse-quently valid 64Warren Whelansigned a Union card on February 21, 1939, and,paid part ofhis initiation fee on June 27 and July 3, 1941. Sometime after July 8, 1941,he was elected an assistant shop steward for the Union.He likewise signedboth the July 2 and the July 30 petitions of the Association and was listed onsome of such petitions as one of the committee of six or seven members desig-nated by the signers. Jay Tabb, the Union's organizer, testified that in aconversation with Whelan between August 5 and 10, 1941, he had reproachedWhelan for the latter's activities on behalf of the Third Association and that'Whelan had thereupon requested the return of his Union cardTabb returnedthe card to him The undersigned finds that Whelan's designation of theUnion was valid, but only until August 5, 1942.86Jack Stellingsigned a Union card on July 12, -1941.He testified that a com-mittee called upon him at his home and that one of the group stated thatthey would not leave the house until he signed the, cardHe added that "aftera couple of hours of arguing" his wife and mother-in-law "prevailed upon mef,to just get rid of them, sign the card."His wife likewise signed a card as ofthat date.Stelling, however, took the trouble to fill in all of the entries on hiscard and listed the exact date when he was hired. Stelling thereafter actedas one of the committee for the Tihrd Association designated by the petition ofJuly 2 and July 30, 1941. On September 5, 1941, his wife [Sally Richman]paid $4 initiation fee on her designation and $4 on her husband's. Stellingtestified that he had not learned of this payment until a few days before thehearing.The undersigned cannot accept the contention of the respondent andintervenor that the insistence of the Union committee was tantamount to duressthat robbed Stelling's act of any voluntary quality.Stelling did not even testifythat he asked the committee to leave his home. If Stelling was subjected toundue "pressure," 88 then so was his wife, yet About 2 months afterwards shevoluntarily paid the Union $8 in initiation fees.That Stelling was not informedof this payment which represented about 1/6 of the couple's joint weekly salaryof $47.60 is difficult to believe.The undersigned accordingly finds that Stelling'scard was not signed under duress and was a valid designation."" The definition of duress in theRestatement of the Law of Contractsis: "Any wrongfulact of one person that compels a manifestation of apparent assent by another to atransaction without his volition "Matter of Dadourian Export Corp.,etc.,46 N.L. R B 49808Matter of Ellis-KlatscherdCo , etc ,40 N L R B 1037, 1044 16The testimony of Campana,Jordan, and Stelling illustrates the wisdom of'the Board'spolicy of questioning the probative value of testimony concerning preferences in unionaffiliations or designed to rebut signed union designations when given by employees in thepresence of their employer and at its request. SeeMatter of Manvsile Jenckes Corp.,etc.,30 N. L it. B. 382,and cases thereincited.-I NATIONALSILVER COMPANYF597d.ConcludingfindingsThe following table lists, for the weeks ending on the days indicated, the totalnumber of employees on the respondent's roster, the total number within theappropriate unit, the total necessary for a bare majority, and the total numberof valid union designations :Week endmg-Total onrosterTotal withinappropriateunitMajorityTotal validcards69June 27, 1941----------------------------------------1411346869July 3------------------------------------------------1411346873July 11--------------------------------------------1431366972July 18-----------------------------------------------1421356876July 25-----------------------------------------------1431366978August-l---------------------------------------------1411346877August8-----------------------------------------140133677615--------------------------------------------1391326776August 22-----------------------------------------1401336778August29-------------------------------------------1361296576It thus appears that the Union was designated as the collective bargaining rep-resentative of a majority of employees as of June 27, 1941, and thereafter re-mained such majority representative.°BThe undersigned accordingly finds that on June 27, 1941, a majority of employeesin the appropriate unit above described designated the Union as their representa-tive for the purpose of collective bargaining with the respondent, and thereforepursuant to Section 9 (a) of the Act, the Union has been since June 27, 1941,and is now, the exclusive representative of all of the employees in said appro-,priate unit for the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.3.The negotiations with the Uniona.The June 27th conferenceOn June 26, 1941, Jay Tabb, a divisional director of the Union, sent the re-spondent the telegram. already described and on Friday, June 27, called on therespondent, accompanied by a union organizer and the Union's organizing com-mittee consistingof Fallick,Weissman, Berkowitz,Silverman,and Breindel.40They were met by Gessner, Greenberg, Bernard Bernstein, and Abraham Brill,the respondent's general counsel.. Tabb stated that the Union represented amajority of employees, and asked the respondent to bargain with it.Brill in-quired what evidence there was that the Union represented a majority.When Tabbreplied that the Union had designation cards, Brill asked to see them. Tabb de-E9 In computing the total of valid cards no card was considered after the date the employee had left therespondent's employment, there being a total of 11 employees who quit in the above period. In view of theUnion's majority, the undersigned does not pass upon the question whether a designation should be considered as valid despite a severance of employment,when such severance occurred after the respondent'sIllegal refusal to bargainAn employee who signed on a particular date ending the week was not deemed tohave designated the Union until the followine day.°*The Union in fact received the designations of a majority of employees even in theunit claimed as appropriate by the respondent from on and after July 3, 1941."All but Silverman had been on the executive and negotiating committee of the SecondAssociation which had been questioned about the telegram that same morning71This is the first time Brill had been invited by the respondent to participate in theopening of negotiations with a labor organization.His role in the preceding years hadmerely been to approve the contract as to form and to attend the conference during whichiswas signed.Asked why Bull was invited,Greenbeig ieplied that it was an "extraor-dinary"matter.Yet the respondent had four times in the past received representatives ofthe employees and checked their claims to act as such without Brill's participation.536105-44-vol 50-39 598DECIS1ONIS OF ]NATIIONIAL LABOR RELATIONS BOARDdined to show them to,the respondent,stating that the employees feared dis-crimination.According to Tabb, he suggested an election,and when Brill ob-jected that it would take too long, Tabb then offered to submit the cards to animpartial outsider or to a governmental agency such as the Board, whereuponBrill stated that he would discuss the matter with his clients and would adviseTabb which method of checking the cards the respondent would agree to. Therespondent'switnesses testified,however,that Tabb in addition offered to showthe cards to Brill at the latter's office but not in the presence of the respondent'smanagement,which offer Brill accepted,whereupon the parties agreed to arrangea conference early the next week,at which the cards could be produced for veri-fication. 2That same day Tabb filed a petition Abith the Regional Office of the Boardfor investigation and certification of representatives pursuant to Section 9 (c)of the Actin which he claimed as appropriate the following unit : "All inside em-ployees in the 23rd Street plant with the exception of buyers,assistant buyers,salesmen,executivesand supervisory employees."The Union asserted amajority in that unitOn June 28WallaceMiller, the Board's Field Examiner,wrote to the respondentadvising it of the filing of the petition and of the claimed unit,and requesting therespondentto attenda "joint conference" 'on Wednesday, July 2, 1941. Brill wasadvised of this letter and instructed his client not to reply.No reply was eversent."b.The July 1st conferenceOn Tuesday, July 1, 1941, Tabb and David Livingston, the Union's vice president,met Brill at his office.There is sharp conflict as to the events at this conference.According to Livingston's version, the conference began with a discussion betweenTabb and Brill as to the method to be adopted to check the Union's majority.Livingston interrupted and stated that the real problem depended upon the abilityof the Union and the respondent "to get along together." After stating that therespondent had been resisting its employees' efforts to organize since 1939, Living-ston suggested that "what was needed was to sit down and figure out just how apeaceful agreement could be reachedOnce that problem was solved, the questionof the method of proof of majority became an academic one, relatively easy tosolve" either by submission of the cards to Brill "or through a consent electionat the Labor Board" or through other methods. Brill thereupon stated he favoredpeaceful agreements and referred to a closed-shop contract he had just con-cluded with an A. F. of L. union on behalf of other clients' Brill stated, however,that there would be certain problems in working, out a closed-shop contract withthe respondent, because of the paternalistic attitude, of Samuel E. Bernstein andthat it would be difficult "to get- themanagement to compel those employees whowere not members of the Union" to joinLivingston thereupon remarked- thatalthough the Union represented a majority of all the employees, exclusive ofsalesmen and supervisors, its membership was overwhelmingly among the ware-house employees, its membership among the office employees being "relativelyslim," and therefore 'suggested that "perhaps the unit should be restricted to thewarehouse" which would eliminate the problems of compulsion in a closed shop.Brill allegedly stated it was a sensible idea, but that he wished to discuss the172 It is not necessary to resolve this conflict in the testimony for, in any event, Tabbtestified that the next conference, that of July 1, 1941, the Union offered to submit thecards to Brill.73As Gessner reportedin hisspeech of July 3, the respondent was prepared on Saturday,June 28, to continue its negotiations with the Second Association, despite the Union's claimof majority status on June 27. Gessner was therefore ready to negotiate with the SecondAssociationbefore he had even checked the Union's cards. NATIONALSILVER COMPANY599,matter with his clients \A further conference was then arranged for July 2.During the conversation, Livingston continued, he referred to similar experienceswith a firm known as S. Blechman & Sons, Inc.,44 where a 7-year fight against theUnion had eventuated in a contract and a peaceful and satisfactory relationship.46According to Brill's version of the conference, it opened with his request ofTabb for the cardsTabb answered that Livingston "would talk."Livingstonreferred to Brill's "fine labor record," whereupon Brill mentioned a closed-shopcontract he had just finished negotiatingBrill then asked for the cards andLivingston replied. "I have another thought. First I want,to establish a friendlyrelationship . . . all other matters are easily arranged "When Brill asked whathe was "driving at," Livingston replied : "We have a decided majority in the ware-house group" but "I don't, think we have quite a majority in the over=all unit"and "in order to make sure that there is no difficulty as to the question of majority,itwould perhaps be best . . . that we change the unit and confine the unit to thewarehouse group where we have an unquestionable and absolute majority . . .and in that way it will become possible . . . to negotiate with us and enter intoone of our contracts " Brill allegedly replied that he did not think his clientwould be interested, whereupon Livingston stated he would "like to present hisideas" to Samuel E. Bernstein, the respondent's president.Brill stated he hadno objection and a conference was arranged for the next day.7ec.The July 2nd conferenceOn July 2. 1941. Tabb and Livingston met Brill, Gessner, and Bernard Bern-stein at Brill's office.Again there is sharp conflict as to what took place.Ac-cording to Livingston's account, Brill told his client that Livingston "had some-thing to say to the management" and "suggested that I tell my story." Living-,stoii repeated the remarks he had made on July 1 about "a peaceful relationship-with the Union" and his experiences with the Blechmans and then suggested"that the sensible thing to do'was to work out an agreement." A discussionarose about the closed. shop in which Bernard Bernstein referred to "the senseof obligation that the management felt towards older employees who they as-sume would not want to -join the Union." Livingston repeated his suggestion"that if it were possible to work out an agreement, the Union would waive itsright to including the office employees in the unit and consummate an agreementjust for the warehouse."Bernard Bernstein and Brill agreed this was a sensibleapproach, but the former stated that he "didn't want to buy a pig in a poke" andinquired what the terms cf such an agreement would be. Livingston replied thathe would not "enter into such discussions without specific authorization," where-upon Brill suggested that he get such authorization, which Livingston agreed to do.A fourth conference was then arranged for July 8.According to Brill's account, he opened the conference by repeating Living-ston's remarks of the previous day.Livingston then likewise repeated his re-marks about the importance of a friendly relationship, described the advantagesto an employer in dealing with a nationally organized union rather than an"inside" one, referred to the Blechmans, and again asked the respondent to limitthe unit to the warehouse group.When Bernard Bernstein stated that he did notthink that the respondent "would be agreeable to changing the bargaining unit"and though the cards should be produced for a check, Livingston remarked that"if it came to the question of counting noses" or cards, the Union would have tocarry on the organizational drive which might result in unpleasantness and74 SeeMatter of Blechman &Sons, Inc., etc.,4 N.L. R. B. 15, 20 N. L. R. B. 495.46Livingston's account of this and the later conferences as corroborated by Tabb70Brill's account of this and the laterconferenceswas corroboratedby Gessner andBernard Bernstein. 600-DECISIONSOF NATIONALLABOR REILATIONS BOARDstrife.The conference broke up with a request from Livingston that he bepermitted to express his ideas to Samuel E Bernstein or some of the olderexecutives and a conference was arranged for July 8On July 3, as,has been found,Gessner assembled the employees and read aprepared statement to them in which he advised the employees that they wouldhave their opportunity of making a choice of a collective bargaining represent-ative by a closed ballot under the supervision of a governmental agency "createdby the Federal Government for such purposes."He also informed them thatin view of the conflicting claims of the Second Association and the Union "ourdecision is to await the result of an election to determine which group is in themajority."d.The July 8th conferenceOn July 8, 1941,the same persons who had attended the July 2 conferencemet again at Brill's office ; in addition P. J. Bernstein was present.Again there isconflict as to the events at the conferenceAccording to Livingston's testimony,he informed the respondent's represent-atives that he had been authorized to discuss the terms of a contract and pro-ceeded to do so. The discussion began with a reference to the closed shop whichLivingston stated was part of the Union's normal contract.When BernardBernstein objected to forcing employees to join the Union, Livingston again re-ferred to his suggestion that the contract be limited to warehouse employees.P. J. Bernstein then remarked that in no circumstances would he sign a closed-shop contract.Whereupon Brill remarked:"Well, let's go on, see how muchprogress we can make,and probably we can handle that point later on " Living-ston then asked for a $4 weekly increase for the employeesWhen the respond-ent offered$2,Livingston pointed out that that offer had been made to the Sec-ond Association and had been rejected by them. Brill then asked what the Unionwould take and Livingston replied : "$3 00 now and a $1 in 6 months,"whichthe respondent agreed to think over.The Union's representative asked forpaid sick leave which management refused, claiming that it lent itself to abuse.The last main provision discussed was arbitration of discharges as to whichBernard Bernstein expressed reluctance,but which Brill agreed was the bestmethod of handling disputes.The conference ended with the remark of BernardBernstein and Brill that"in their opinion an agreement could be worked out"but that'they wished to discuss the matter with their associates.Brill was sup-posed to communicate with the Union to arrange a further conference.According to Brill's account, the conference opened by Livingston repeatingto P. J. Bernstein all that he had told management on July 2. Livingston thenvolunteered to give P. J. Berntsein"a general idea of what kind of a contractwe usually make" and proceeded to describe the clauses of a contract,includ-ing vacations,discharges,wage increases,the "half a dozen or so of the perti-nent terms that go into a union' contract."Brill denied that any of the respond-ent's representatives made any "response"to any of Livingston's remarks aboutthe contract or that there was "any discussion as to the terms of a contract."Theconference ended with the remark of P. J. Bernstein that if they wished anything further from Livingston, Brill would act as an intermediary.ie.The events after July 8, 1941On the evening of July 8, the Union members employed by the respondentheld a meeting.The minutes of the meeting describe a report given by Tabbat his conference with the respondent that day as follows :There was a discussion pertaining to the bargaining unit, wages, hours andthe hiring power. The firm's reaction to the latter was that they wanted an NATIONAL 'SILVER COMPANY601open shop. The firmed[firm?] promised to notify the Union upon its decisionwhich groupstheywanted to participate in the election after confering (sic)with Mr. Morton Berstein who was expected Thursday,July 10.On July 9, Livingston had a telephone conversation with Brill.According tothe former,Brillstated thatthe respondent wanted an election"covering theentire plant,"whereupon Livingston replied that the respondent"didn'twant'tomake peace and was pursuing its old course of resisting the Union"and in-formed Brill that the respondent was even then"circulating a petition for a re-newed company union" and"carrying on all kinds of anti-union practices."Brilldenied any knowledge of any anti-union activities or that his request for, anelection was a "declaration of war."Livingston then stated that "when we wonthe election we would be compelled to ask for a union-shop provision coveringthe entire unit" and asked Brill to arrange a further conference.Brill repliedthat "he would let me know."Brill's account of this conversation differs only slightly from that of Living-ston's.Brill testified that he informed Livingston that the respondent insistedthat the unit "remain as is," that he was still waiting for the cards to be sub-mittdd for a cheek, and denied Livingston's accusation that the respondent wanted"to continue the fight" ; when Livingston asked Brill to "arrange to have himsee Samuel E. Bernstein,"the latter replied that he would try to arrange aconferenceOn July 11, Livingstonagain talkedto Brill on the telephone.Livingston testi-fied that he asked whether Brill had been able to arrange a conference and wastold he had not been.When he again charged the respondent. with "doing every-thing possible to undermine the union in the shop,"Brill denied it.Brill finallystated that he would speak with Livingston over the week-end.According toBrill's account,he told Livingston that Samuel E. Bernstein did not wish to"participate in any union matters" and that he"had reached an age by whichthe others in the company and he felt that he should not be annoyed with thesematters at all." Samuel EL Bernstein was then seventy odd years old. 'At least four other telephone conversations were held shortly thereafter be-tween Brill and Livingston.According to Livingston's account,on July 15, Brilltold him that he could not arrange any further conferences,but that he wouldbe presentat theRegional Office of the Board for a conference,which wasscheduledfor July 16.On July 17,Livingston reproached Brill for not beingpresent with his client at the Board's office on the preceding day, whereuponBrill explained that "he had a difficult client to deal with"and that he.wouldtry to have his client' attend the next conference at the Board's offices,which wasscheduled for July 22.On July 22,Livingson again telephoned Brill and againreproached him for not attending the scheduled conference whereupon Brillstated : "I'll see what I can do. The best thing you can do is let things ride."Brill in his testimony did not separate the various telephone conversationsafter July 8.He testified that Livingston continually harped on the questionof getting S. E. Bernstein to meet him or getting the respondent to agree tochange the unit, whereas he "in most of these conversations"asked Livingstonto submit the Union's cards for verificatin.He stated, however, that he wasinformed by the respondent"somewhere around the middle of July or a littlebeyond the middle of July"of the submission of the petition of July 247 andthereafter"I quite naturally didn't ask him anything about cards any morebecause I then knew definitely in my own mind that he didn'trepresent amajority."Brill also testified that in his last telephone conversation withLivingston(which the latter fixed as on July 22)he told the union officer that77The petition was submitted on July 18, 1941. 602 , IYECISiIONS OF NATIONAL LABOR RELATIONS BOARDthe Union did not,represent a majority of the respondent's employees and thatthe respondent was then negotiating"with a group" that didThere were no further conferencesafter July 22.During the period of these conferences and telephone conversations, theBoard'sRegional Office was acting on the petition filed by the Union.As has,been found,the first "jointconference"was scheduledfor July 2, which the,respondent did not attend.On July 14, theRegional Office sent a telegram tothe respondent asking it to attend a conference on July 16.On July 15, Gessnersent a telegram in reply with Brill's approval,which read :IN REPLY TO YOUR TELEGRAMOF JULY 14TH,PLEASE BE ADVISED THAT ON MAYTWENTY FIRSTNINETEENFORTY ONEA MAJORITYOF OUR EMPLOYEES NOTIFIEDUS THAT THEY HAVE'DESIGNATED A BARGAINING AGENCY.WE COMMENCED NEGO-TIATIONS WITH SAID AGENCY, WE HAVE ALWAYS BEEN AND ARE READY TO CON-TINUE THE' NEGOTIATIONS WITH THE BARGAINING AGENCY REPRESENTING THEMAJORITY OF OUR EMPLOYEES.WE HAVE NOT BEEN NOTIFIED BY A MAJORITY OFOUR WORKERSTHATTHEY HAVE CHANGED THEIR BARGAINING AGENCY.The respondent did not attendthe July,16 conference,whereupon the RegionalOffice of the Board on July 16 wrote Gessner as follows :I received your telegram of July 15th this morning, in which you makeno mention of the conference scheduled for today'at 10 A. M., but advisethat on May21, 1940 [1941],a majority of your employees designated acertain bargaining agency. In addition,you inform me that you are readyto continue the negotiations with the bargaining agency which representsthe majority of your employees.In this connection I might advise you that a petition was filed here onJune 27,1941,by Local 65, United Wholesale & Warehouse Employees ofNew Yoik,in which it is claimed that a majority of your employees havedesignatedthat Unionto act for them as their collective bargaining agency.Whether or not that Union or any other union represents a majority ofyour employees,is a matter for'this Board to determine,and that was thepurpose of the conference called for today which you did not attend.We are, therefore,scheduling a conference for Tuesday,July22nd, at10 A. M., and would request that you be present 'at that time.Mr.WallaceMiller of this office will handle the conference.The respondent neither replied to the Board's letter of July 16 nor attendedthe July 22 conference.Instead shortly before Jqly 18, Gessner arranged aconference with Ehrlich and the Sacks committee for July 18 and on that daybegan to bargain collectively with that committee.On July 16, the Unionissued a leaflet 78 which was distributed to respondent'semployeesThe leaflet states,in part :Why the change of heart? The Company wanted an election.Why didit change its mind?The Company is" not fooling anybody !They insistedon an election because they hoped that Local 65 would lose the election.BUT THERE'"'ILL BE AN ELECTION.WE DEMAND OUR DEMOCRATIC AMERICAN RIGHT,TO DETERMINE FOR OURSELVES THROUGH THE SECRET BALLOT WHAT UNION IS TOBE OUR COLLECTIVE BARGAINING AGENCY.WE ARE UNITED AND WE WILL REMAINUNITED UNTIL THE ELECTION AND AFTER THE ELECTION.78 The Trial Examiner hereby receives in evidence this leaflet, ruling on which was re-served during the hearing.-IV NATIONALSILVER COMPANY603On July 17 another Union leaflet was similarly distributed which read in part:When the Company thought that we could not win a Labor Board electionthey insisted that we have it.Now, that they know that we can win, theCompany is fighting against an election.LET'S DEMONSTRATE, DEMANDING THAT THE COMPANY PERMIT AN ELECTION !LET'S BRING THIS GIANT WHOLESALE FIRM INTO 65'S RANKS ! ALL OUT FORUNION-WIDE DEMONSTRATION TUESDAY JULY 22ND 12:15 P. M.79On July 22, Gessner again assembled the employees and read a preparedstatement.He told the employees that the respondent was threatened with astrike and that it would do everything possible "to provide adequate protec-tion . . . to and from work" Gessner then stated, referring to the conference,with the Sacks committee:As provided by law, a meeting -was held with a committee representingthemajority of our employees.We are negotiating with them with aview to arriving at a satisfactory, conclusion.No doubt the committeehas advised you, or will advise you, of what transpired at our meeting.On July 30, 1941, the respondent signed a contract with the Third Associationrecognizing it as the exclusive bargaining representative of its employees andgranting a 10 percent wage increase to its employees retroactive to July 26,1941.' The employees received the increase on August 1, 1941.On August 27, 1941, the Union wrote the respondent in part as follows:We therefore wish to advise you in behalf of your employees that becauseof your refusal to bargain we are compelled to call a strike. In a last effortto forestall such a strike, we request a conference with you this week.The Union sent a copy of the letter to Brill and in a separate covering letterwrote in part:In view of the pending strike we trust that you will urge the firm to arrangea conference with the union and continue your policy of conferring withunions and their representatives which the workers have designated as theirchoice.-You no doubt are aware that the employees have made extensive prepara-tions for a strike.Unless the firm changes its policy and agrees to dealwith us, we have no choice but to take action.We are therefore makingthis last appeal in an effort to establish cordial relations.May we ask you for your cooperation?No reply was received to either letter.The threatened strike was never called.On August 29, 1941, Gessner for the third time assembled the employees and -read from a prepared statement.He again referred to the'possibility of a strikeand again promised protection to all employees.There were no further communications between-the respondent and the Union.On November 8, 1941, the Union requested and later obtained approval of thewithdrawal of its petition.f.ConcludingfindingsWithout resolving in detail each conflict in testimony as to the'conferences andtelephone conversations in July 1941. the undersigned finds from the testimonyof the witnesses, the documentary evidence, and the surrounding circumstancesthat:'1.The respondent, in answer to the Union's claim for recognition, requestedproof that the Union represented its employees.79Bernard Bernstein testified that a police officer on July 22,1941,showed him theleaflet.Later he attempted to qualifyhis answer. 604DIECISSONS OF NATIONAL LABOR RELATIONS BOARDk2.The Union, with the acquiescence of the respondent, postponed the sub-mission of proof of its majority and discussed instead the necessity of a friendlyrelationship3.On July 9, the respondent reverted to its original position, insisting onproof of majority, but agreed to a further conference with the Union.4Nevertheless on July 11, and July 15, 1941, the respondent refused to grantthe Unionsuch a conference.80'5.Thereafter the Union attempted unsuccessfully to induce the respondentto attend the conferences scheduled by the Board for July 16 and July 22.6Although the respondent knew on July 16 that the Board conferences werebeing called to determine whether the Union represented its employees, it refusedto attend such conferences.Regardless of any position taken by the Union in the conferences on July 1,2, and 8, 1941, the respondent was under a duty to meet with it again after July 8,to afford the Union an opportunity of changing its position, of making newoffers, or of discussing the mechanics of a consent election.The respondent,however, precluded all possibilities of agreement with the Union by refusingoutright to meet with it.The grounds for such refusal after July 18, namely, that the respondent hadbegun to negotiate with the Sacks committee, are obviously inadequate.An em-ployer may not avoid the requirement' of the Act that it bargain collectively witha labor organization by claiming that it is negotiating with an illegal company-dominated association, -nor may an employer attack a claim of majority made bya labor organization with the argument that an illegal company-dominated as-sociation in fact represents its employees.Actually, as has been found, it wasnot until July 30, 1941, that the respondent received any evidence that the Sackscommittee represented a majority of its employees.Obviously therefore the respondent by refusing even to meet with the Unionafter July 9, 1941, was thereby refusing to bargain collectively with it as therepresentative of its employees.A further indication of the respondent's refusal to bargain with the Unionwas the respondent's refusaltomeet the Union at the Board conferences ofJuly 16 and July 22. IEven if the respondent in good faith had disputed the Union's claim of majority,itwas bound to cooperate with it and "to accept, some reasonable method forascertaining the truth of the representative's claim." a The fact that the,Union had offered to submit its designation cards to Brill for verification did notprevent it from withdrawing its offer and insisting,upon an election by secretballot or card check under the auspices of the Board 82 Such an election was thefairest and most satisfactory way of determining whether the Union representedthe respondent's employees, yet the respondent refused to attend the conferences esI80The undersigned does not creditBrill's testimony that the Union after July 9 insisted.only on conferring with SamuelE. Bernstein and accepts Livingston's testimonythat theUnion requestedconferenceswith themanagement of the respondent.81N LR B.V.New Era DieCo.,118 F. (2d) 500(C C. A 3).12 See N. LR. B v Clucago ApparatusCo,116 F. (2d) 753 (C. C.A. 7) ; N. L. R B. v.Moltrup Steel ProductsCo,121F (2d) 612(C C A. 3).83 The respondent'switnessesoffered various explanations for its refusal toattend theBoard conferences.Thus -Gessner testifiedthat on July 2, 1941, the date of the firstscheduled"joint conference,"he "felt orknew" that the negotiating committee of theSecond Association represented a majority of employees"and asof that time I had noreason tochange mymind asto that"He wired theRegionalOffice on July 15, 1941,that the respondentwould notattend therecent confeiencescheduledfor July16, becausethe SecondAssociationhad notifiedhim that itrepresented a majorityof the employees.Finally,Brill testified,with respectto the Boardconference scheduledfor July 22, 1941,that by that date, "we had already resolved the question[of majority]ourselves." NATIONAL SILVER COMPANY605called by the Board which were being held to determine "whether or not thatUnion or any other union represents a majority of your employees." 81Despite the failure of the Union to, produce its cards, the respondent wasnevertheless obligated to cooperate with the Union in any other reasonablemethod proposed to determine the Union's status as a bargaining agent.Therespondent knew that the Union wished an election85 and itself had suggestedan election to its employees in Gessner's speech of July 3, 1941.Yet the respond-ent steadfastly and repeatedly rejected all invitations to a conference at whichsuch an election could have been arranged.Finally even were the respondent to contend that it never declined a con-ference with the Union, and was under no. duty to attend the Board conferences,itsconduct during the negotiations with the Union establishes that its re-fusal to bargain with the Union was not motivated by an honest doubt as tothe Union'smajority.The respondent's alleged doubt as to the Union's majority was notbona fide,but part and parcel of its long-continued effort to resist the genuine self-organiza-tion of its employees.During the period of its negotiations with the Union, itsagents were attempting to revivify the Second Association and simultaneously,by promises of promotions,cajolery, efforts to isolate active union members,threats, and sponsorship of the Sacks committee, to undermine the Union's, ma-jority.The respondent's "doubt" as to the Union's authority does not relieveit of its obligation to bargain with the Union, since its doubt was notbona fidebutin reality based upon its unwillingness to deal with"outside representatives." 80Having failed to cooperate with the Union in determining upon a reasonablemethod of checking the Union's authority, its doubt as to the Union's statusbeing a mere pretext, the respondent acted "at its peril" in refusing to bargainwith the Union, which in fact represented a majority of its employees."'On July 30, 1941, the respondent signed a contract with the Third Association-recognizing it as the exclusive bargaining representatives of its employees,thusmaking unmistakable its refusal to bargain with the Union as suchrepresentative.88The undersigned accordingly finds that on July 30, 1941, and at all timesthereafter, the respondent refused to negotiate with or recognize the Unionas the exclusive representative of the employees in the unit found above tobe appropriate and thereby the respondent has refused to bargain collectivelywith such Union as such exclusive representative and has thereby interfered'"Brill who was familiar with all the correspondence with the Regional Office admittedthat neither he nor the respondent had done anything to assist the Board in resolving thequestion who represented the respondent's employees.He further admitted that he knewthat the Board could order an election or arrange a consent election with-the approval ofboth parties.Bernard Bernstein also conceded that lie knew on July 17 or July 18 thatthe Regional Office had called a conference "to resolve the question of majority."85Gessner testifiedthathe knew inJuly 1941 that the Union wantedan election "fromcirculars distributed and thrown all over the sidewalk."An election had also been men-tioned at the July confeiences,according to Gessner and Bernstein.'ON. L.R. B. v. Remington Rand,Inc,94 F. (2d) 862,868 (C. C A 2) ;N. L R. B v.Federbush Co,121 F(2d) 954, 956(C. C.A. 2) ;N. L. R. B V. National Seal Corp,127F. (2d) 776, 778 (C. C. A. 2).87N L R. B v. Piqua Munising Wood Products Co.,109 F.(2d) 552, 556(C. C. A. 6) ;Art MetalsConst.Co. v.N. L. R B,1j0 F(2d) 148, 150(C. C.A. 2) ; N. L R. B v. Dahl-strom Metallic Door Co.,112 F. (2d) 756,757 (C. C. A 2)88N L R B v. Union Pacific Stages,99 F. (2d)153, 159(C. C. A 9);System FederationNo.40 v. Virginian Railway,300 U. S. 515 ; the undersigned does not find it necessary to de-termine whether or not the respondent had refused to bargain prior thereto,either at theconferences which ended on July 8, or by refusing to meet the Union prior to July 22, or byrefusing to attend the scheduled Board conferences.1 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith, restrained,and coercedits employeesin the exerciseof- therights guar-anteed in Section 7of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations described in Section I above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, itwill 'be' recommended that it cease and desist therefrom and take certainaffirmative action which the undersigned finds necessary to effectuate the policiesof the Act.It has been found' that the respondent dominated and interfered with theformation and administration of the First; Second, Third, and Fourth Asso-ciations.Since only the Fourth Association-is now in existence, it will be rec-ommended that 'the respondent withdraw all recognition from the Fourth Asso-ciation as the representative of any of its employees for'the purpose of dealingwitli it concerning "grievances; labor disputes, wages, rates of pay,, hours ofemployment, or other conditions of employment and completely disestablish itas such representative.Ii 'has been found that on June 15, 1942, the respondent entered into a con-tract with the Fourth Association recognizing it as the sole collective bargainingagent of its employees. It will be recommended that the respondentcease anddesist from giving effect to'said contract or to any modification, supplement,extension, or renewal thereof.Nothing in these recommendations, however, shallbe construed to,require the respondent to vary or abandon its present wage ratesor other substantive features of its relations with the employees themselves.Since it has been found that the respondent, has refused to bargain with theUnion as the representative of all of its inside employees employed at its NewYork plant, exclusive of executives, department heads, salesmen, supervisoryeinployees,'chauffeurs, and secretaries to executives or department heads, it willbe recommended that upon request it bargain with the Union as the exclusiverepresentative of the employees within the, above-described appropriate unit.,Upon the foregoing findings of fact, and upon the entire record in the case, theundersigned makes the following :CONCLUSIONS OF LAW,1.Wholesale & Warehouse Workers Union, Local 65, C. I. 0., and NationalSilver Employees Association, are each labor organizations, within the meaningof Section 2 (5) of the Act.2: 'The National, Silver Company Employee's Association, National Silver Em-ployees' Association, and Employees of National Silver Company were each labororganizations, within the. meaning of Section 2 (5) of the Act..-3. 'By dominating and interfering -with the formation and administration ofThe National Silver Company Employees' Association, National Silver Employees'Association, Employees of National Silver Company, and: National Silver Em-'ployees Association, and by contributing support to each of the above organiza-tions, the respondent has engaged -in- and is engaging in unfair labor practices,within the meaning of Section 8 (2) of'the Act. '- ,4.All the inside employees of, the respondent employed at its New York NATIONALSILVER COMPANY607plant, exclusive of executives, department heads, salesmen, supervisory em-ployees, chauffeurs, and secretaries to executives or department heads, at alltimes material herein constituted and do now constitute,a unit appropriate forthe purposes of collective bargaining, within the meaning of Section 9 (b) ofthe Act.5.Wholesale & Warehouse Workers Union, Local 65, C. I. 0., was on June27, 1941, and at all times thereafter has been, the exclusive representative of'all the employees in the above-described appropriate unit for the purposes ofcollective bargaining, within the meaning of Section 9 (a) of the Act.6.By refusing on July 30, 1941. and at all times thereafter to bargain col-lectivelywithWholesale & Warehouse Workers Union, Local 65, C. I. 0., asthe exclusive representative of its employees in the appropriate unit above-described, the respondent has engaged and is engaging 'in, unfair labor prac-tices,within the meaning of Section 8 (5) of the Act.7.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondent hasengaged in and is engaging in unfair labor, practices, within the meaning ofSection 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2' (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that National Silver Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively withWholesale & Warehouse Work-ers Union, Local 65, C. I 0., as the exclusive representative of all its insideemployees employed at its New York plant, exclusive of executives, depart-,ment heads, salesmen, supervisory employees, chauffeurs, and secretaries toexercutives or department heads;(b)Dominating or interfering with the administration of National SilverEmployees Association or with the formation or administration of any otherlabor organization and from contributing financial or other support to theabove-named labor organization or to any other labor organization ;(c)Giving effect to the contract with National Silver Employees Associa-.,ion signed June 15, 1942, or to any modification, supplement, extension, orrenewal thereof ;(d) In any other manner interfering with, restraining, or coercing its em-ployees In the exercise of the rights to self-organization, to form, join, andassist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollectivebargaining or other mutual aid or protection as guaranteed inSection 7 of the Act.'2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Withdraw all recognition from National Silver Employees Associationas the representative of 'any of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, rates of pay,'hours of employment, and other conditions of employment, and completely -disestablishNational Silver Employees Association as such representative ;(b)Upon request, bargain collectively withWholesale & Warehouse Work-ers Union, Local 65, C. 1 0., as the exclusive representative of all of its 608D(ECISSONS OF NATIONAL LABOR RELATIONS BOARDinside employees employed at its New York plant, exclusive of executives,department heads, salesmen, supervisory employees, chauffeurs, and secretariesto executives or department heads, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment;(c)Post immediately in conspicuous' places on every floor of its New Yorkplant, and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to-the employees stating: (1) that the respondentwill not engage in the conduct from which it has been recommended that itcease and desist in paragraph 1 (a), (b), (c), and (d) of these recommen-dations, and (2) that the respondent will take the affirmative action set forthin paragraph 2 (a) and (b) of these recommendations.(d)Notify the Regional Director for the Second Region in writing withinten (10) days from the date of receipt of this Intermediate Report whatsteps the respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days fromthe receipt of this Intermediate Report the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations ofthe National Labor Relations Board, Series 2-as amended, effective October28, 1942-any party may within fifteen (15) days from the date of the,entryof the order' transferring the case to the Board, pursuant to Section 32 ofArticle II of said Rules and Regulations, file with the Board, ShorehamBuilding,Washington, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any'other part of the record or proceeding (including rulings upon all motions orobjections) as it relies upon, together with the original and four copies ofa brief in support thereof.As further provided in said Section 33, should anyparty desire permission to argue orally, before the Board, request therefor mustbe made in writing to the Board within ten (10) days from the date of theorder transferring the case to the Board.Dated March 24, 1943.WILL MASLOW,Trial Eranviner.